Exhibit 10.8

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of January 17, 2012
(the “Effective Date”) among SILICON VALLEY BANK, a California corporation with
an office located at 3005 Carrington Mill Boulevard, Suite 530, Morrisville,
North Carolina 27560 (“SVB”), as collateral agent (in such capacity, the
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including SVB in its capacity as a Lender and
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”) (each a
“Lender” and collectively, the “Lenders”), and TRANSENTERIX, INC., a Delaware
corporation with offices located at 635 Davis Drive, Suite 300, Morrisville,
North Carolina 27560 (“Borrower”), provides the terms on which the Lenders shall
lend to Borrower and Borrower shall repay the Lenders. The parties agree as
follows:

1. ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 14. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

2. LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2 Term Loans.

(a) Availability. (i) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate amount up to Four Million Dollars ($4,000,000)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term A Loan”,
and collectively as the “Term A Loans”). After repayment, no Term A Loan may be
re-borrowed.

(ii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate amount up to Six Million Dollars ($6,000,000) according
to each Lender’s Term B Loan Commitment as set forth on Schedule 1.1 hereto
(such term loans are hereinafter referred to singly as a “Term B Loan”, and
collectively as the “Term B Loans”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans and the
Term B Loans are hereinafter referred to collectively as the “Term Loans”).
After repayment, no Term B Loan may be re-borrowed.

(b) Repayment. (i) Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of the
Term A Loans, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Commencing on the Amortization Date, and continuing on the
Payment Date of each month thereafter, Borrower shall make consecutive equal
monthly payments of principal and interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term A Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule consisting of thirty (30) equal monthly payments of
principal. All unpaid principal and accrued and unpaid interest with respect to
the Term A Loans is due and payable in full on the Maturity Date. The Term A
Loans may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).



--------------------------------------------------------------------------------

(ii) Borrower shall make monthly payments of interest only commencing on the
first (1st) Payment Date following the Funding Date of the Term B Loans, and
continuing on the Payment Date of each successive month thereafter through and
including the Payment Date immediately preceding the Amortization Date.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal and interest, in arrears, to each Lender, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon: (1) the amount of such Lender’s Term B Loan, (2) the effective rate of
interest, as determined in Section 2.3(a), and (3) a repayment schedule
consisting of thirty (30) equal monthly payments of principal. All unpaid
principal and accrued interest with respect to the Term B Loans is due and
payable in full on the Maturity Date. The Term B Loans may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

(c) Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence and during the continuance of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued but unpaid interest thereon through the
prepayment date, (ii) the Final Payment, plus (iii) all other sums, that shall
have become due and payable hereunder, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection with the prepayment
of the Term Loans in full, Borrower shall pay to Collateral Agent, for payment
to each Lender in accordance with its respective Pro Rata Share, the Final
Payment in respect of the Term Loan(s).

(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least ten (10) days prior to such
prepayment, and (ii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) all outstanding principal of the Term Loans plus accrued but
unpaid interest thereon through the prepayment date, (B) the Final Payment, plus
(C) all other sums, that shall have become due and payable hereunder but have
not been paid, including Lenders’ Expenses, if any, and interest at the Default
Rate with respect to any past due amounts.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of the applicable Term Loan) equal to the Basic
Rate, determined by Collateral Agent on the Funding Date of the applicable Term
Loan, which interest shall be payable monthly in arrears in accordance with
Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term Loan commencing
on, and including, the day on which the Term Loan is made, and shall accrue on a
Term Loan, or any portion thereof, for the day on which the Term Loan or such
portion is paid.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

(c) 360-Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year consisting of twelve (12) months of thirty (30) days.

(d) Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower, including the Designated Deposit
Account, for principal and interest payments or any other amounts Borrower owes
the Lenders under the Loan Documents when due. These debits (or ACH activity)
shall not constitute a set-off.

(e) Payments. Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to the respective Lender to which such
payments are owed, at such Lender’s office in immediately available funds on the
date specified herein. Unless otherwise provided, interest is payable



--------------------------------------------------------------------------------

monthly on the Payment Date of each month. Payments of principal and/or interest
received after 12:00 noon Eastern time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid. All payments to be
made by Borrower hereunder or under any other Loan Document, including payments
of principal and interest made hereunder and pursuant to any other Loan
Document, and all fees, expenses, indemnities and reimbursements, shall be made
without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.

2.4 Secured Promissory Notes. The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender
as to the loss, theft, destruction, or mutilation of its Secured Promissory
Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory
Note in the same principal amount thereof and of like tenor.

2.5 Fees. Borrower shall pay to Collateral Agent:

(a) Facility Fee. A fully earned, non-refundable facility fee of Seventy-Five
Thousand Dollars ($75,000) to be shared between the Lenders pursuant to their
respective Commitment Percentages, which Facility Fee, to the extent not
previously paid, shall be deducted from the initial Credit Extension on the
Effective Date;

(b) Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c) Non-Utilization Fee. On the earlier of: (i) the Funding Date of the Term B
Loans, (ii) December 31, 2012, and (iii) the Early Termination Date, a one-time,
fully earned, non-refundable non-utilization fee (the “Non-Utilization Fee”)
equal to one percent (1.00%) of the unfunded portion of the Term B Loan
Commitments (after giving effect to any Credit Extensions on or prior to such
date), to be shared between the Lenders in accordance with their respective Pro
Rata Shares.

(d) Good Faith Deposit. Borrower has paid to Collateral Agent prior to the
Effective Date, a good faith deposit of Thirty Seven Thousand Five Hundred
Dollars ($37,500.00) to initiate the Lenders’ due diligence review process which
shall be credited against the fees set forth in Section 2.5(a) on the Effective
Date; and

(e) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make a Term A Loan is subject to the condition precedent that Collateral
Agent and each Lender shall consent to or shall have received, in form and
substance satisfactory to Collateral Agent and each Lender, such documents, and
completion of such other matters, as Collateral Agent and each Lender may
reasonably deem necessary or appropriate, including, without limitation:



--------------------------------------------------------------------------------

(a) duly executed original Loan Documents to which Borrower or any of its
Subsdiaries is a party;

(b) to the extent required under Section 6.6, duly executed original Control
Agreements with respect to any Collateral Accounts maintained by Borrower;

(c) duly executed original Secured Promissory Notes in favor of each Lender
according to its Term A Loan Commitment Percentage;

(d) the Operating Documents of Borrower and good standing certificates of
Borrower certified by the Secretary of State of Borrower’s state of organization
and each state in which Borrower is qualified to conduct business, each good
standing certificate to be dated no earlier than thirty (30) days prior to the
Effective Date;

(e) the Perfection Certificate for Borrower;

(f) the Annual Projections, in form and substance reasonably satisfactory to the
Lenders;

(g) duly executed original officer’s certificate for Borrower, in a form
reasonably acceptable to Collateral Agent and Lenders;

(h) Collateral Agent shall have received certified copies, dated as of a recent
date, of financing statement searches, as Collateral Agent shall request,
accompanied by such written evidence (including any UCC termination statements)
as Collateral Agent requests that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(i) a landlord’s consent executed in favor of Collateral Agent in respect of all
of Borrower’s leased locations;

(j) a copy of any applicable Registration Rights Agreement or Investors’ Rights
Agreement and any amendments thereto;

(k) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(l) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders; and

(m) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) (i) receipt by the Lenders of an executed Disbursement Letter in the form of
Exhibit B-1 attached hereto; and (ii) an executed Loan Payment/Advance Request
Form in the form of Exhibit B-2 attached hereto;

(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter and the Loan Payment/Advance Request Form and on the Funding Date of such
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and



--------------------------------------------------------------------------------

be continuing or result from such Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 hereof are true, accurate and complete in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(c) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the Annual Projections
of Borrower presented to and accepted by Collateral Agent and each Lender;

(d) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof;

(e) duly executed original Secured Promissory Notes in favor of each Lender; and

(f) duly executed original Warrant in favor of each Lender.

3.3 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent each
item required to be delivered to Collateral Agent under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Collateral Agent of any such item
shall not constitute a waiver by the Lenders of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in each Lender’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Lenders (which notice shall be
irrevocable) by facsimile, or telephone by 12:00 noon Eastern time three
(3) Business Days prior to the date the Term Loan is to be made. Together with
any such facsimile notification, Borrower shall deliver to Lenders by facsimile
a completed Disbursement Letter and Loan Payment/Advance Request Form, with
respect to SVB executed by a Responsible Officer or his or her designee. Lenders
may rely on any telephone notice given by a person whom a Lender reasonably
believes is a Responsible Officer or designee. On the Funding Date, each Lender
shall credit and/or transfer (as applicable) to the Designated Deposit Account,
an amount equal to its Commitment Percentage of such requested Term Loan.

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), Borrower, shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by a continuing
security interest in the Collateral granted herein (subject only to Permitted
Liens that expressly have superior priority to Collateral Agent’s Lien in this
Agreement).



--------------------------------------------------------------------------------

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at Borrower’s
sole cost and expense, terminate its security interest in the Collateral and all
rights therein shall revert to Borrower. In the event (a) all Obligations (other
than inchoate indemnity obligations), except for obligations in respect of Bank
Services, are repaid in full in cash and (b) this Agreement and the Lenders’
obligation to make Credit Extensions is terminated, Collateral Agent shall
terminate the security interest granted herein upon Borrower providing cash
collateral acceptable to SVB in its good faith business judgment to secure
obligations in respect of Bank Services, if any. In the event such Bank Services
consist of outstanding Letters of Credit, Borrower shall provide to SVB cash
collateral in an amount equal to (i) one hundred percent (100.0%) of the face
amount of all such Letters of Credit denominated in Dollars and (ii) one hundred
ten percent (110.0%) of the Dollar Equivalent of the face amount of all such
Letters of Credit denominated in a Foreign Currency plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by SVB in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights hereunder, including a notice that any
disposition of the Collateral, except to the extent permitted by the terms of
this Agreement, by Borrower, or any other Person, shall be deemed to violate the
rights of Collateral Agent under the Code.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

5.1 Due Organization, Authorization: Power and Authority. Borrower, and each of
its Subsidiaries, is duly existing and Borrower is in good standing as
Registered Organizations in its jurisdiction of organization and Borrower, and
each of its Subsidiaries, is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower has delivered to Collateral Agent a
completed perfection certificate signed by an officer of Borrower (the
“Perfection Certificate”). Borrower represents and warrants that (a) Borrower’s
exact legal name is that which is indicated on the Perfection Certificate and on
the signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as disclosed
in the Perfection Certificate, Borrower (and each of its respective
predecessors) has not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower, and each of Borrower’s
Subsidiaries, is accurate and complete in all material respects (it being
understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate (including the information set forth
in clause (d) above) after the Effective Date to the extent permitted by one or
more specific provisions in this Agreement). If Borrower or any of Borrower’s
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five
(5) Business Days of receiving such organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including its Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower, or any of Borrower’s Subsidiaries,
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or



--------------------------------------------------------------------------------

Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect or
are being obtained pursuant to Section 6.1(b)), or (v) constitute an event of
default under any material agreement by which Borrower, or any of Borrower’s
Subsidiaries, or their respective properties is bound. Borrower is not in
default under any agreement to which it is a party or by which it or any of its
assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

5.2 Collateral.

(a) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien under the Loan
Documents, free and clear of any and all Liens except Permitted Liens, and
Borrower does not have any Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts or the
other investment accounts, if any, described in the Perfection Certificate
delivered to Collateral Agent in connection herewith with respect of which
Borrower has given Collateral Agent notice and taken such actions requested by
Collateral Agent as are necessary to give Collateral Agent a perfected security
interest therein. To Borrower’s knowledge, the Accounts are bona fide, existing
obligations of the Account Debtors.

(b) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate, and, as of the Effective Date, no such third party bailee possesses
components of the Collateral in excess of One Hundred Fifty Thousand Dollars
($150,000). None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificate on the Effective
Date or as permitted pursuant to Section 6.11.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(d) Borrower is the sole owner of the Intellectual Property it purports to own,
except for non-exclusive licenses granted to its customers in the ordinary
course of business. Except as noted on the Perfection Certificate (or as
disclosed to Collateral Agent and each Lender after the Effective Date as
provided below), Borrower is not a party to, nor is bound by, any material
license or other material agreement with respect to which Borrower is the
licensee that (i) prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral. Borrower shall provide written notice to Collateral Agent
and each Lender within ten (10) days after entering into or becoming bound by
any such license or agreement (other than over-the-counter software that is
commercially available to the public). Borrower shall take such commercially
reasonable steps as Collateral Agent and any Lender reasonably requests to
obtain the consent of, or waiver by, any Person whose consent or waiver is
necessary for (i) all licenses or agreements to be deemed “Collateral” and for
Collateral Agent and each Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and
(ii) Collateral Agent and each Lender shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s and such Lender’s rights and remedies under this Agreement
and the other Loan Documents.

5.3 Litigation. Except as disclosed on the Perfection Certificate or as
disclosed to Collateral Agent and each Lender pursuant to the terms of
Section 6.9, there are no actions, suits, investigations, or proceedings pending
or, to the knowledge of the Responsible Officers, threatened in writing by or
against Borrower, or any of Borrower’s Subsidiaries, involving more than One
Hundred Fifty Thousand Dollars ($150,000).

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower, or any of Borrower’s
Subsidiaries, delivered to Collateral Agent fairly present, in all material
respects the consolidated financial condition of Borrower and Borrower’s
Subsidiaries, and the consolidated results of operations of Borrower and
Borrower’s Subsidiaries as of the dates and for the periods presented (subject,
in the case of unaudited financial statements, to normal year-end adjustments
and the absence of footnotes). There has not been any material deterioration in
the consolidated financial condition of Borrower and Borrower’s Subsidiaries,
since the date of the most recent financial statements submitted to any Lender.



--------------------------------------------------------------------------------

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” subject to regulation under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower has complied in
all material respects with the Federal Fair Labor Standards Act. Borrower is
not, nor is any of Borrower’s Subsidiaries, a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a Material Adverse
Change. None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any such Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable laws.
Borrower and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

Borrower is not, nor is any of Borrower’s Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaged in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempting to violate, any
of the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. Borrower is not, nor to the knowledge of Borrower, is any of Borrower’s
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducting any business or
engaging in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) dealing in, or otherwise
engaging in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

5.7 Subsidiaries; Investments. Borrower does not own any stock, shares,
partnership interests or other equity securities except for Permitted
Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower, and each of
Borrower’s Subsidiaries, has timely filed all required tax returns and reports,
and Borrower, and each such Subsidiary, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, and each such Subsidiary, in all jurisdictions in which Borrower, or
each such Subsidiary is subject to taxes, including the United States, except,
in each case, related to taxes as may be due or owing in an amount less than
Twenty-Five Thousand Dollars ($25,000) in the aggregate, and unless such taxes
are being contested in accordance with the following sentence. Borrower or any
such Subsidiary may defer payment of any contested taxes, provided that
Borrower, or each such Subsidiary, (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, the proceedings, and (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is not aware of any claims or adjustments
proposed for any of Borrower’s, or any of Borrower’s Subsidiaries’, prior tax
years which could result in additional taxes becoming due and payable by
Borrower, or any of Borrower’s Subsidiaries. Borrower, and each of Borrower’s
Subsidiaries, has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not, nor has any of Borrower’s Subsidiaries, withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower or any such
Subsidiary, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.



--------------------------------------------------------------------------------

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

5.11 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6. AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of Borrower’s Subsidiaries to, do all of
the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, and each Lender, in all of the Collateral.
Borrower shall promptly provide copies to Collateral Agent of any Governmental
Approvals obtained by Borrower, other than any Governmental Approvals the
absence of which could not reasonably be expected to result in a Material
Adverse Change.

6.2 Financial Statements, Reports, Certificates, Inspections.

(a) Deliver to each Lender: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and,
if at any time there is more than one entity, consolidating balance sheet,
income statement and cash flow statement covering the consolidated operations of
Borrower, and each of Borrower’s Subsidiaries, for such month certified by a
Responsible Officer and in a form reasonably acceptable to Collateral Agent;
(ii) as soon as available, but no later than one hundred eighty (180) days after
the last day of Borrower’s, or Borrower’s Subsidiaries’ fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion (other than with a “going concern”
qualification relating to the need for future additional equity or debt
financing) on the financial statements from an independent certified public
accounting firm acceptable to Collateral Agent in its reasonable discretion;
(iii) as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than ten (10) days after the last day of each of
Borrower’s fiscal years, Borrower’s financial projections (A) if Borrower
delivers such projections on or prior to December 31, the projections shall
cover the following entire fiscal year, and (B) if Borrower delivers such
projections on or after January 1, the projections shall cover the current
entire fiscal year, as approved by Borrower’s Board of Directors, which such
annual projections shall be set forth in a month-by-month format (such annual
financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than seven
(7) days after such approval, and, unless Collateral Agent notifies Borrower to
the contrary in writing within seven (7) days after receipt thereof, the term
“Annual Projections” shall include such revisions)); (iv) within five (5) days
of delivery, copies of all statements, reports and notices made available to
Borrower’s security holders generally or holders of Subordinated Debt; (v) in
the event that Borrower becomes subject to the reporting requirements under the
Securities Exchange



--------------------------------------------------------------------------------

Act of 1934, as amended, within five (5) days of filing, all reports on Form
10-K, 10-Q and 8-K filed with the Securities and Exchange Commission, (vi) as
soon as available, but no later than thirty (30) days after the last day of each
month, a schedule of Borrower’s registered Intellectual Property (including any
applications of registered Intellectual Property), which schedule shall note any
changes in Borrower’s registered Intellectual Property (including any
applications of registered Intellectual Property) from the most recent schedule
provided to Collateral Agent, (vii) prompt notice of Borrower’s knowledge of any
event that could reasonably be expected to materially and adversely affect the
value of the Intellectual Property; (viii) as soon as available, but no later
than thirty (30) days after the last day of each month, copies of the month-end
account statements for each deposit account or securities account maintained by
Borrower, or any of Borrower’s Subsidiaries, which statements may be provided to
Collateral Agent and each Lender by Borrower or directly from the applicable
institution(s), and (ix) other financial information as reasonably requested by
Collateral Agent or any Lender. Notwithstanding the foregoing, documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall allow, at the sole cost of Borrower, Collateral Agent or any Lender,
during regular business hours upon reasonable prior notice (except while an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral. Such audits shall be conducted no more often than twice
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Collateral Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000) individually or in the aggregate in any fiscal year.

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports except related to taxes as may be due
or owing in an amount less than Twenty-Five Thousand Dollars ($25,000) in the
aggregate and timely pay, and require each of its Subsidiaries to timely file,
all foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower, and each of Borrower’s Subsidiaries, except for
deferred payment of any taxes contested pursuant to the terms of Section 5.8
hereof, and shall deliver to Lenders, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent and Lenders. All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured. All policies (or
the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Collateral Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy. At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to One Hundred Thousand Dollars ($100,000) (or such higher amount as to which
Collateral Agent and Lender may agree in writing) with respect to any loss, but
not



--------------------------------------------------------------------------------

exceeding Two Hundred Fifty Thousand Dollars ($250,000) (or such higher amount
as to which Collateral Agent and Lender may agree in writing), in the aggregate
for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest (subject to
Permitted Liens that are permitted by the terms of this Agreement to have
priority over Collateral Agent’s Lien), and (b) after the occurrence and during
the continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons, Collateral
Agent and/or any Lender may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Collateral Agent or such Lender deems prudent.

6.6 Operating Accounts.

(a) Maintain all of Borrower’, and each of Borrower’s Subsidiaries’, Collateral
Accounts with Silicon Valley Bank or its Affiliates in accounts which are
subject to a Control Agreement in favor of Collateral Agent for the ratable
benefit of the Lenders (as necessary to perfect such Collateral Agent’s Lien in
such Collateral Account).

(b) Borrower, and each of Borrower’s Subsidiaries, if any, shall provide
Collateral Agent and each Lender five (5) days’ prior written notice before
establishing any Collateral Account at or with any Person other than Silicon
Valley Bank. In addition, for each such Collateral Account that Borrower, or any
of Borrower’s Subsidiaries, at any time maintains, Borrower, or any such
Subsidiary, shall cause the applicable bank or financial institution at or with
which such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account in
accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without prior
written consent of Collateral Agent and each Lender. The provisions of the
previous sentence and Section 6.6(a) shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of Borrower’s
Subsidiaries’, employees and identified to Collateral Agent by Borrower as such.

(c) Borrower shall not, nor shall Borrower’s Subsidiaries, if any, maintain any
Collateral Accounts except Collateral Accounts located in the United States in
accordance with Sections 6.6(a) and (b).

6.7 Protection of Intellectual Property Rights. Borrower shall: (a) protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent and Lenders,
without expense to Collateral Agent or Lenders, Borrower and each of Borrower’s
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and Lenders of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower, or any of Borrower’s
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower, or any of Borrower’s Subsidiaries, of One Hundred Fifty Thousand
Dollars ($150,000) or more or which could reasonably be expected to have a
Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and Lenders of such occurrence, which such notice shall include
a reasonably detailed description of such Event of Default or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.



--------------------------------------------------------------------------------

6.10 Intentionally Omitted.

6.11 Landlord Waivers; Bailee Waivers. In the event that Borrower, after the
Effective Date, intends to add any new offices or business locations, including
warehouses, or otherwise store any portion of the Collateral with, or deliver
any portion of the Collateral to, a bailee, in each case pursuant to
Section 7.2, then (unless such new offices or business locations or bailee
locations contain less than One Hundred Fifty Thousand Dollars ($150,000) in
assets or property of Borrower) Borrower will first receive the written consent
of Collateral Agent and, if requested by Collateral Agent, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
Borrower’s Subsidiaries, creates or acquires any Subsidiary, Borrower, or such
Subsidiary, shall promptly notify Collateral Agent and each Lender of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Collateral Agent or any Lender to cause each such
Subsidiary to become a co-Borrower hereunder or to guarantee the Obligations of
Borrower under the Loan Documents and, in each case, grant a continuing pledge
and security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower, or such Subsidiary, as applicable,
shall grant and pledge to Collateral Agent, for the ratable benefit of the
Lenders, and each Lender, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary.

6.13 Further Assurances.

(a) Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

(b) Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise on the operations of Borrower or
any of Borrower’s Subsidiaries.

7. NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out, surplus or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments or
transactions permitted under Section 7.3; or (d) consisting of non-exclusive
licenses for the use of property of Borrower or its Subsidiaries in the ordinary
course of business.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person is approved by Borrower’s Board of Directors and
engaged by Borrower within ninety (90) days of such change, or (ii) consummate
any transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than forty nine percent (49%) of the voting



--------------------------------------------------------------------------------

stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction). Borrower
shall not, without at least fifteen (15) days’ prior written notice to
Collateral Agent: (A) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than One
Hundred Fifty Thousand Dollars ($150,000) in assets or property of Borrower);
(B) change its jurisdiction of organization, (C) change its organizational type,
(D) change its legal name, or (E) change any organizational number (if any)
assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person, except that a Subsidiary
may merge or consolidate into another Subsidiary (provided such surviving
Subsidiary is a “co-Borrower” hereunder or has provided a secured guaranty of
Borrower’s Obligations hereunder in accordance with Section 6.12) or into
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent or any Lender) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower, or any of
Borrower’s Subsidiaries, from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s, or such
Subsidiary’s, Intellectual Property, except (i) as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein and
(ii) customary covenants contained in purchase agreements and acquisition
agreements (including by way of merger, acquisition or consolidation)
restricting the granting of security interests on Borrower’s property pending
the closing of such transactions, provided that such covenants do not at any
time prohibit the Borrower from granting a security interest in Borrower’s
property (including Intellectual Property) in favor of Collateral Agent for the
benefit of Lenders. For the avoidance of doubt, in no way shall the preceding
sentence be deemed to constitute a waiver of, or otherwise limit, Borrower’s
obligations under Section 7.2 or 7.3 of this Agreement.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment on account
of or redeem, retire or purchase any capital stock (other than (i) repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate per fiscal year, (ii) to the extent
constituting a payment on account of or redemption, retirement or purchase of
capital stock, the conversion of Borrower’s convertible securities into other
securities pursuant to the terms of such convertible securities and
(iii) payments of cash in lieu of fractional shares in connection with such
conversion, so long as such payments do not exceed Ten Thousand Dollars
($10,000) in the aggregate) or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and
(b) equity investments by Borrower’s investors.



--------------------------------------------------------------------------------

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders, except in each case to the extent permitted under the terms of
the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company,” subject to regulation under the Investment Company Act of
1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

7.11 Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and their principals, which information includes the name and address
of Borrower and their principals and such other information that will allow
Collateral Agent to identify such party in accordance with Anti-Terrorism Laws.
Borrower shall not, nor shall Borrower permit any Subsidiary or Affiliate to,
directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. Borrower shall
immediately notify Collateral Agent if Borrower has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. Borrower shall not, nor shall Borrower permit any
Subsidiary or Affiliate to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.11 (Landlord Waivers; Bailee Waivers) or
6.12 (Creation/Acquisition of Subsidiaries) or Borrower violates any covenant in
Section 7; or



--------------------------------------------------------------------------------

(b) Borrower, or any of Borrower’s Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this subsection shall not apply, among other things, to
the covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with any Lender or any Lender’s Affiliate or any bank or
other institution at which Borrower maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any such ten (10) day cure period; and

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could reasonably be expected to have a Material Adverse
Change;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (to the extent not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of ten (10) days after the entry thereof
(provided that no Credit Extensions will be made prior to the satisfaction,
vacation, or stay of such judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;



--------------------------------------------------------------------------------

8.10 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.11 Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens.

9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Collateral Agent or the Lenders) or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between Borrower and Collateral Agent and/or the Lenders (but if an Event of
Default described in Section 8.5 occurs all obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders shall be immediately terminated without any action by Collateral Agent
or the Lenders).

(b) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

(i) terminate any FX Forward Contracts;

(ii) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(iii) apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iv) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;



--------------------------------------------------------------------------------

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books;

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower; and

(vii) Subject to clauses 9.1(a), (b), and (c), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code or any applicable law permits. Borrower hereby appoints Collateral
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Collateral Agent and the Lenders are under no further
obligation to make Credit Extensions hereunder. Collateral Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Collateral Agent’s rights
and powers, coupled with an interest, are irrevocable until all Obligations
(other than inchoate indemnity obligations) have been fully repaid and performed
and Collateral Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower of all or any part of
the Obligations, and, as between Borrower on the one hand and Collateral Agent
and Lenders on the other, Collateral Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Collateral Agent may deem advisable
notwithstanding any previous application by Collateral Agent, and (b) the
proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the



--------------------------------------------------------------------------------

Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents. Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category. Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise. Collateral Agent, or if applicable, each Lender,
shall promptly remit to the other Lenders such sums as may be necessary to
ensure the ratable repayment of each Lender’s portion of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower. Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent. If any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts due on the
other Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for Collateral
Agent and other Lenders for purposes of perfecting Collateral Agent’s security
interest therein.

9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, any applicable law, by law, or in
equity. Collateral Agent’s exercise of one right or remedy is not an election,
and Collateral Agent’s waiver of any Event of Default is not a continuing
waiver. Collateral Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent on which Borrower is liable.

10. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit



--------------------------------------------------------------------------------

with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Any of Collateral Agent, Lender or Borrower may change
its mailing address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

  If to Borrower:   

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, North Carolina 27560

Attn: Janet Jamiolkowski

Fax: (919) 765-8459

  with a copy to:   

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn: Philip H. Oettinger

Fax: 650-493-6811

  If to Collateral Agent:   

Silicon Valley Bank

3005 Carrington Mill Blvd, Suite 530

Morrisville, North Carolina 27560

Attn: Pat Scheper

Fax: (919) 461-3908

  with a copy to:   

Riemer & Braunstein LLP

3 Center Plaza

Boston, Massachusetts 02108

Attn: David A. Ephraim, Esquire

Fax: (617) 880-3456

  If to Oxford:   

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attn: General Counsel

Fax: (703) 519-5225

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR



--------------------------------------------------------------------------------

APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL
AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, first class, registered or certified mail return receipt
requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for such Indemnified Person) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding arising out of or related to the transactions contemplated by the
Loan Documents, whether or not such Indemnified Person shall be designated a
party thereto and including any such proceeding initiated by or on behalf of
Borrower, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against



--------------------------------------------------------------------------------

such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties so long as Collateral
Agent provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by Collateral Agent, Lenders and Borrower.

12.6 Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Borrower, Collateral Agent and the Required Lenders
provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.



--------------------------------------------------------------------------------

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile or
electronic mail transmission shall be as effective as delivery of a manually
executed counterpart hereof.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. Without limiting the foregoing, except as
otherwise provided in Section 4.1, the grant of security interest by Borrower in
Section 4.1 shall survive until the termination of all Bank Services Agreements.
The obligation of Borrower in Section 12.2 to indemnify each Lender and
Collateral Agent, as well as the confidentiality provisions in Section 12.9
below, shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent considers appropriate in exercising remedies under the
Loan Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Collateral Agent does not
disclose Borrower’s identity or the identity of any person associated with
Borrower unless otherwise expressly permitted by this Agreement. The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.

12.10 Right of Set Off. Borrower hereby grants to Collateral Agent for the
benefit of each Lender, a lien, security interest and right of set off as
security for all Obligations to Collateral Agent and each Lender hereunder,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Collateral Agent or the Lenders or any entity under
the control of Collateral Agent or the Lenders (including a Collateral Agent
affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Collateral Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.



--------------------------------------------------------------------------------

12.11 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

13. Collateral Agent

13.1 Appointment and Authorization of Collateral Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Collateral Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Collateral Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Collateral Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

13.2 Collateral Agent in its Individual Capacity. With respect to its Credit
Extensions, SVB shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Collateral Agent, and the terms “Lender” and “Lenders” include SVB in its
capacity as a Lender.

13.3 Successor Collateral Agent. Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and Borrower;
provided, however, that the retiring Collateral Agent shall continue to serve
until a successor Collateral Agent shall have been selected and approved
pursuant to this Section 13.3. Upon any such notice, Collateral Agent shall have
the right to appoint, subject to the consent of Lenders, a successor Collateral
Agent. Without limitation of the foregoing, if Collateral Agent becomes
insolvent or commits any act or omission constituting gross negligence or
willful misconduct of its duties as Collateral Agent hereunder, then the Lenders
shall have the right to replace the Collateral Agent. Upon the acceptance of its
appointment as successor Collateral Agent hereunder, the Person acting as such
successor Collateral Agent shall succeed to all the rights, powers and duties of
the retiring Collateral Agent and the respective term “Collateral Agent” means
such successor Collateral Agent and the retiring Collateral Agent’s appointment,
powers and duties in such capacities shall be terminated without any other
further act or deed on its behalf. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Article 13 and
Section 12.2 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Agreement.

13.4 Proofs of Claim. In case of any Insolvency Proceeding relative to Borrower,
each Lender shall promptly file a claim or claims, on the form required in such
proceeding, for the full outstanding amount of such Lender’s claim, and shall
use its best efforts to cause said claim or claims to be approved and each of
the Lenders hereby irrevocably agrees that, to the extent that it fails timely
to do so, any other Lender may in the name of the first Lender, or otherwise,
prove up (but not vote) any and all claims of the first Lender relating to the
first Lender’s claim.



--------------------------------------------------------------------------------

13.5 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Collateral Agent, at its option and in its discretion, to release any guarantor
and any Lien on any Collateral granted to or held by Collateral Agent under any
Loan Document (i) upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Term Loan Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, (ii) that is transferred or to be transferred as part of or
in connection with any Transfer permitted hereunder or under any other Loan
Document, or (iii) as approved in accordance with Section 12.6. Upon request by
Collateral Agent at any time, all Lenders will confirm in writing Collateral
Agent’s authority to release its interest in particular types or items of
Property, pursuant to this Section 13.5.

13. DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is February 1, 2013; provided however, if the Approval Event
occurs prior to December 31, 2012, such date shall be extended until August 1,
2013.

“Annual Projections” is defined in Section 6.2(a).

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approval Event” means Borrower provides Lenders with evidence, satisfactory to
the Lenders in their sole and absolute discretion that Borrower has filed for
510(k) approval for either the Endolinear Stapling or Vessel Sealing indications
before December 31, 2012.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” has the meaning given it in Section 12.1.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”); provided that
the aggregate amount of such Bank Services shall not exceed Seven Hundred
Thousand Dollars ($700,000) in the aggregate.



--------------------------------------------------------------------------------

“Bank Services Agreement” is defined in the definition of Bank Services.

“Basic Rate” means with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of
(i) 8.75% and (ii) the sum of (a) the ninety (90) day U.S. LIBOR rate reported
in the Wall Street Journal three (3) Business Days prior to the Funding Date of
such Term Loan, plus (b) 7.50%.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s books and records including ledgers, federal,
and state tax returns, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit maturing
no more than one (1) year after issue provided that the account in which any
such certificate of deposit is maintained is subject to a Control Agreement in
favor of Collateral Agent. For the avoidance of doubt, the direct purchase by
Borrower, co-borrower, or any subsidiary of Borrower of any Auction Rate
Securities, or purchasing participations in, or entering into any type of swap
or other derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of Auction Rate Security by Borrower,
co-borrower, or any subsidiary of Borrower shall be conclusively determined by
the Lenders as an ineligible Cash Equivalent, and any such transaction shall
expressly violate each other provision of this Agreement governing Permitted
Investments; and (d) money market funds at least 95% of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition. Notwithstanding the foregoing, Cash Equivalents does not include and
Borrower, and each of Borrower’s Subsidiaries, are prohibited from purchasing,
purchasing participations in, entering into any type of swap or other equivalent
derivative transaction involving, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, or any corporate or municipal
bonds with a long-term nominal maturity for which the interest rate is reset
through a dutch auction and more commonly referred to as an auction rate
security.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.



--------------------------------------------------------------------------------

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means, SVB, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another in each case that is an
obligation directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Credit Extension” is any Term Loan or any other extension of credit hereunder
by Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
[Intentionally omitted.] maintained with Silicon Valley Bank.

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Early Termination Date” is the date on which this Agreement is terminated,
prior to December 31, 2012 either: (i) by Borrower for any reason, effective
three (3) Business Days after written notice of termination is given to
Collateral Agent, or (ii) by Collateral Agent, at any time after the occurrence
and during the continuance of an Event of Default.

“Effective Date” is defined in the preamble of this Agreement.



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000), and in each case of clauses (i) through (iv),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include, unless an
Event of Default has occurred and is continuing, (i) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower or
a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of the Term Loans in
accordance with Section 9.1, or (c) the prepayment in full of the Term Loans
pursuant to Section 2.2(c) or 2.2(d), equal to the original principal amount of
the Term Loans extended by the Lenders multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

“Final Payment Percentage” is 3.33%.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and SVB under which Borrower commits to purchase from or sell to SVB a specific
amount of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.



--------------------------------------------------------------------------------

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is defined on Exhibit A.

“Inventory” of a Person is all “inventory” as defined in the Code in effect on
the date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of such Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” means each of Borrower’s (i) Chief Executive Officer, who is Todd
Pope as of the Effective Date, (ii) Vice President of Finance, who is Janet
Jamiolkowski as of the Effective Date, (iii) Chief Technology Officer, who is
Richard Mueller as of the Effective Date, and (iv) Vice President, Sales and
Marketing, who is Luke Roush as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all documented out-of-pocket audit fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses, as well
as appraisal fees, fees incurred on account of lien searches, inspection fees,
and filing fees) for preparing, amending, negotiating, administering, defending
and enforcing the Loan Documents (including, without limitation, those incurred
in connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.



--------------------------------------------------------------------------------

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, any Bank Services Agreement, each Compliance Certificate, any
subordination agreements, any note, or notes or guaranties executed by Borrower
in connection with this Agreement, and any other present or future agreement
entered into by Borrower for the benefit of Lenders and Collateral Agent in
connection with this Agreement, all as amended, restated, or otherwise modified.

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B-2.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) or prospects of Borrower; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.

“Maturity Date” is, for each Term Loan, the date which is twenty-nine
(29) months after the Amortization Date with respect to such Term Loan.

“Non-Utilization Fee” is defined in Section 2.5(c).

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Non-Utilization Fee, the Final Payment, and
other amounts Borrower owes the Lenders now or later, in connection with;
related to; following; or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), any interest accruing after
Insolvency Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent, and the
performance of Borrower’s duties under the Loan Documents (other than the
Warrants). For the avoidance of doubt, “Obligations” does not include Borrower’s
obligations under the Warrants or any other equity securities issued to any
Lender.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than sixty (60) days prior to the
Effective Date, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Payment Date” is the first (1st) calendar day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.



--------------------------------------------------------------------------------

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens” provided such Indebtedness shall not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate principal amount outstanding at any
one time;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(g) Contingent Obligations in respect of Permitted Indebtedness;

(h) other Indebtedness not otherwise permitted by Section 7.4 not to exceed
Fifty Thousand Dollars ($50,000) in the aggregate at any one time outstanding;

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be;

(j) cash secured Bank Services in an amount of Five Hundred Thousand Dollars
($500,000) in the aggregate; and

(k) non-cash secured Bank Services in an amount of Two Hundred Thousand Dollars
($200,000) in the aggregate.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments in cash and Cash Equivalents;

(c) Investments consisting of or held in Collateral Accounts, provided that if
required pursuant to Section 6.6, such Collateral Accounts are subject to a
first perfected security interest in favor of Collateral Agent, for the ratable
benefit of the Lenders;

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(e) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (e) shall not
apply to Investments of Borrower in any Subsidiary.



--------------------------------------------------------------------------------

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment or other assets subject to capital
leases acquired or held by Borrower incurred for financing the acquisition of
the Equipment or such assets subject to capital leases, or (ii) on existing
Equipment or such assets subject to capital leases when acquired, in each case
if the Lien is confined to the property and improvements and the proceeds of the
Equipment or other assets subject to capital leases; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Collateral
Agent hereunder to the extent provided under the Code at any time that the
Indebtedness secured by the Liens remains outstanding and (B) may secure
Indebtedness of no more than the amount set forth in clause (e) and (g) of the
definition of Permitted Indebtedness;

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of the obligations secured by such Liens does not at
any time exceed Fifty Thousand Dollars ($50,000) and such obligations are not
delinquent or are being contested in good faith by appropriate proceeds which
have the effect of preventing the forfeiture or sale of the property subject
thereto;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent or any Lender a security
interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(i) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase;

(j) non-exclusive licenses of property of Borrower granted to third parties in
the ordinary course of business;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
provided that the obligations secured by such Liens does not exceed Twenty Five
Thousand Dollars ($25,000) in the aggregate;

(l) Liens on insurance proceeds in favor of insurance companies granted as
security for insurance premiums; and



--------------------------------------------------------------------------------

(m) (i) deposits in an amount not to exceed Twenty Five Thousand Dollars
($25,000) in the aggregate, to secure the performance of bids, trade contracts
(other than for borrowed money), contracts for the purchase of property, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and (ii) deposits for the purchase of molds,
fixtures and tooling, in each case, incurred in the ordinary course of business
and not representing an obligation for borrowed money.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding, sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loan, (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold one hundred percent
(100%) of the assigning Original Lender’s interest in the Term Loans and (C) any
Person or party providing financing to an Original Lender or formed to undertake
a securitization transaction with respect to an Original Lender and any
transferee of such Person or party upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction (in each case in respect of clauses (A), (B) and (C) of this clause
(ii), whether or not such Lender is included within the Lenders holding
sixty-six percent (66%) of the Terms Loans).

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Vice President of Finance, President, Chief
Executive Officer, or Chief Financial Officer of Borrower acting alone.

“Second Draw Period” means the period commencing on the Funding Date of the Term
A Loan and ending on the earlier of (i) December 31, 2012 and (ii) the
occurrence of an Event of Default.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, Borrower, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more of Affiliates of such Person;
provided, however, Subsidiary shall not include any person in which Borrower’s
investors own any such equity interest, other than those subsidiaries of
Borrower.

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the applicable principal amount shown on Schedule 1.1.
“Term Loan Commitments” means the aggregate amount of such commitments of all
Lenders.

“Transfer” is defined in Section 7.1.

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: TRANSENTERIX, INC. By:   /s/ Todd M. Pope Name:   Todd Pope Title:  
Chief Executive Officer COLLATERAL AGENT AND LENDER: SILICON VALLEY BANK By:  
/s/ Patrick Scheper Name:   Patrick Scheper Title:   Vice President LENDER:
OXFORD FINANCE LLC By:   /s/ John G. Henderson Name:   John G. Henderson Title:
  Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments

Term A Loans

 

Lender

   Term Loan
Commitment      Commitment
Percentage  

OXFORD FINANCE LLC

   $ 2,000,000         50.00 % 

SILICON VALLEY BANK

   $ 2,000,000         50.00 % 

TOTAL

   $ 4,000,000         100.00 % 

Term B Loans

 

Lender

   Term Loan
Commitment      Commitment
Percentage  

OXFORD FINANCE LLC

   $ 3,000,000         50.00 % 

SILICON VALLEY BANK

   $ 3,000,000         50.00 % 

TOTAL

   $ 6,000,000         100.00 % 

Aggregate (all Term Loans)

 

Lender

   Term Loan
Commitment      Commitment
Percentage  

OXFORD FINANCE LLC

   $ 5,000,000         50.00 % 

SILICON VALLEY BANK

   $ 5,000,000         50.00 % 

TOTAL

   $ 10,000,000         100.00 % 



--------------------------------------------------------------------------------

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as set forth below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, in each case whether published or
unpublished or registered or unregistered; any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same; trademarks, trade
names, service marks, mask works, rights of use of any name, domain names, trade
dress, any applications therefor, in each case whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby;
know-how, operating and production manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions, source code, software,
processes, techniques, research, studies, algorithms, formulae, databases,
quality control procedures, technical specifications and data, sales literature,
drawings, blueprints and inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing, and (ii) any United States
intent-to-use trademark or service mark application to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under applicable law.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.



--------------------------------------------------------------------------------

EXHIBIT B-1

Loan Payment/Advance Request Form

[See attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting
                                                     of TRANSENTERIX, INC., a
Delaware corporation with offices located at 635 David Drive, Suite 300,
Morrisville, North Carolina 27560 (“Borrower”), does hereby certify to SILICON
VALLEY BANK, a California corporation with an office located at 3005 Carrington
Mill Boulevard, Suite 530, Morrisville, North Carolina 27560 (“SVB”), as
collateral agent (in such capacity, “Collateral Agent”), and the Lenders listed
on Schedule 1.1 to the Loan Agreement described below or otherwise a party
thereto from time to time including SVB in its capacity as a Lender and OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”) (each a “Lender” and
collectively, the “Lenders”), in connection with that certain Loan and Security
Agreement dated as of December [ ], 2011, by and among Borrower, Collateral
Agent and the Lenders from time to time party thereto (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof; provided that those representations and
warranties expressly referring to a specific date shall be true and correct in
all material respects as of such date.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

7. The proceeds of the Term [A/B] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $                

Plus:

  

—Deposit Received

   $                

Less:

  

—Facility Fee

   ($              ) 

[—Existing Debt Payoff to be remitted to             per the Payoff Letter dated
            

   ($              )] 

[—Interim Interest

   ($              )] 

—Lender’s Legal Fees

   ($              )* 

Net Proceeds due from Oxford:

   $                

Disbursement from SVB:

  

Loan Amount

   $                

Plus:

  

—Deposit Received

   $                

Less:

  

—Facility Fee

   ($              ) 

Net Proceeds due from SVB:

   $                

TOTAL TERM [A/B] LOAN NET PROCEEDS FROM LENDERS

   $                

8. The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

                                                                        .   

Bank Name:

                                                                        .   

Bank Address:

                                                                        .   

Account Number:        

                                                                        .   

ABA Number:

                                                                        .   

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

BORROWER:

TRANSENTERIX, INC.

By

   

Name:

   

Title:

    COLLATERAL AGENT AND LENDER:

SILICON VALLEY BANK

By

   

Name:

   

Title:

    LENDER:

OXFORD FINANCE LLC

By

   

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

EXHIBIT B-2

Loan Payment/ Advance Request Form

Deadline for same day processing is 12:00 E.S.T.

 

Fax To:                                              

  Date:                                

LOAN PAYMENT:

TRANSENTERIX, INC.

 

From Account #                                                               
                 

      To Account #                                
                                                     
(Deposit Account #)                              (Loan Account
#)                   

Principal $                                                                
                           

      and/or Interest $                              
                                                

Authorized Signature:                    
                                                 

                  Phone Number:                    
                                            

Print Name/Title:                                                               
               

           

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                               
                                                       
To Account #                               
                                                      
(Loan Account #)                             
(Deposit Account #)                       
Amount of Advance $                             
                                                   

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:                              
                                            
Phone Number:                                
                                               
Print Name/Title:                               
                                                        

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name:                                        
                                                  Amount of Wire:
$                                                                Beneficiary
Bank:                                        
                                          
        Account Number:                       
                                          City and
State:                                        
                                                       
Beneficiary Bank Transit (ABA) #:                                               
   Beneficiary Bank Code (Swift, Sort, Chip, etc.):                      
            (For International Wire Only)   
Intermediary Bank:                               
                                                  
Transit (ABA) #:                              
                                              
For Further Credit to:                             
                                         
                                         
                                         
                                                 Special
Instruction:                                       
                                         
                                        
                                                                                
  

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                              
                                            
2nd Signature (if required):                   
                                      
Print Name/Title:                               
                                                     
Print Name/Title:                               
                                           
Telephone #:                                                    
Telephone #:                                              ]   



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO:   

SILICON VALLEY BANK, as Collateral Agent and Lender

OXFORD FINANCE LLC, as Lender

FROM:    TRANSENTERIX, INC.

The undersigned authorized officer (“Officer”) of TRANSENTERIX, INC.
(“Borrower”), hereby certifies, solely in his or her capacity as an officer of
Borrower and not in any individual capacity, that in accordance with the terms
and conditions of the Loan and Security Agreement by and among Borrower,
Collateral Agent, and the Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below;

(ii) There are no Events of Default, except as noted below;

(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

(iv) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;

(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    

Reporting Covenant

  

Requirement

        Complies   1)    Financial statements    Monthly within 30 days        
Yes         No         N/A    2)    Annual (CPA Audited) statements    Within
180 days after Fiscal Year End         Yes         No         N/A    3)   
Annual Financial Projections/Budget (prepared on a monthly basis)   
Annually (w/n 10 days of FYE) and when revised         Yes         No        
N/A   



--------------------------------------------------------------------------------

4)    A/R & A/P agings    If applicable         Yes         No         N/A    5)
   8-K, 10-K and 10-Q Filings    If applicable         Yes         No        
N/A    6)    Compliance Certificate    Monthly within 30 days         Yes      
  No         N/A    7)    IP Report *    Monthly within 30 days         Yes   
     No         N/A    8)    Total amount of Borrower’s cash and cash
equivalents at the last day of the measurement period       $________         

 

  Deposit and Securities Accounts    (Please list all accounts; attach separate
sheet if additional space needed)    

Bank

  

Account Number

   New Account?    Acct Control
Agmt in place? 1)         Yes    No    Yes    No 2)         Yes    No    Yes   
No 3)         Yes    No    Yes    No 4)         Yes    No    Yes    No 5)     
   Yes    No    Yes    No 6)         Yes    No    Yes    No  

Bank Services

 

Amount of cash secured

Bank Services:

$_________

 

Amount of non-cash

secured Bank Services

$______________

                 Other Matters                  Have any Key Persons ceased to
be actively engaged in Borrower’s management (and not replaced within 90 days
with approval of the Board of Directors of Borrower) since the last Compliance
Certificate?       Yes    No   



--------------------------------------------------------------------------------

  Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Agreement?     Yes        No      Have there been any new or
pending claims or causes of action against Borrower that involve more than
$150,000?   Yes        No      * The following Intellectual Property was
registered (or a registration application submitted) after the Effective Date or
the most recent Compliance Certificate, as applicable (if no registrations,
state “None”)          

 

         

 

         

Exceptions

 

                 Please explain any exceptions with respect to the certification
above: (If no exceptions exist, state “No exceptions.” Attach separate sheet if
additional space needed.)                                                  

LENDERS USE

ONLY

          TRANSENTERIX, INC.   DATE                      By:        Received by:
       Verified by:                                     Name:                   
Title:        Date:      Date:                                             

Compliance Status

 

           Yes    No



--------------------------------------------------------------------------------

EXHIBIT D

Secured Promissory Note

[See attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term [A/B] Loan)

 

$                                        Dated: November    , 2011

FOR VALUE RECEIVED, the undersigned, TRANSENTERIX, INC., a Delaware corporation
with offices located at 635 David Drive, Suite 300, Morrisville, North Carolina
27560 (“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
LLC/SILICON VALLEY BANK (“Lender”)the principal amount of             Dollars
($            ) or such lesser amount as shall equal the outstanding principal
balance of the Term [A/B] Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term [A/B] Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement by and among
Borrower, SILICON VALLEY BANK, as Collateral Agent, and the Lenders from time to
time party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). If not sooner paid, the entire
principal amount and all accrued and unpaid interest hereunder shall be due and
payable on the Maturity Date as set forth in the Loan Agreement. Any capitalized
term not otherwise defined herein shall have the meaning attributed to such term
in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term [A/B] Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term [A/B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Note. The principal amount of this Note
and the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A/B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A/B] Loan, interest on the Term [A/B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: TRANSENTERIX, INC. By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  

Principal

Amount

  

Interest Rate

  

Scheduled

Payment Amount

  

Notation By



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 11th day of February, 2013, by and among (a) SILICON VALLEY
BANK, a California corporation with an office located at 3005 Carrington Mill
Boulevard, Suite 530, Morrisville, North Carolina 27560 (“SVB”), as collateral
agent (in such capacity, the “Collateral Agent”), the Lenders listed on Schedule
1.1 of the Loan Agreement (as defined below) or otherwise a party thereto from
time to time including SVB in its capacity as a Lender and OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”) (each a “Lender” and collectively,
the “Lenders”), and (b) TRANSENTERIX, INC., a Delaware corporation with offices
located at 635 Davis Drive, Suite 300, Morrisville, North Carolina 27560
(“Borrower”).

RECITALS

A. Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of January 17, 2012 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower has requested that Lenders amend the Loan Agreement to revise a
certain definition as more fully set forth herein.

D. Lenders have agreed to so amend the Loan Agreement, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

“Key Person” means each of Borrower’s (i) Chief Executive Officer, who is Todd
Pope as of the Effective Date, (ii) Vice President of Finance, who is Janet
Jamiolkowski as of the Effective Date, and (iii) Chief Technology Officer, who
is Richard Mueller as of the Effective Date.



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and



--------------------------------------------------------------------------------

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of January 17, 2012, between Borrower
and Lenders, and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Lenders in said Perfection Certificate have not
changed, as of the date hereof.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of this Amendment by each party hereto, and
(b) Borrower’s payment of Lenders’ legal fees and expenses incurred in
connection with this Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: TRANSENTERIX, INC. By:  

/s/ Todd M. Pope

Name:   Todd Pope Title:   Chief Executive Officer COLLATERAL AGENT AND LENDER:
SILICON VALLEY BANK By:  

/s/ Patrick Scheper

Name:   Patrick Scheper Title:   Vice President LENDER: OXFORD FINANCE FUNDING
I, LLC By: Oxford Finance LLC, as servicer By:  

/s/ Mark Davis

Name:   Mark Davis Title:   Vice President – Finance, Secretary & Treasurer
OXFORD FINANCE FUNDING TRUST 2012-By: Oxford Finance LLC, as servicer By:  

/s/ Mark Davis

Name:   Mark Davis Title:   Vice President –Finance, Secretary & Treasurer



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND

JOINDER AGREEMENT

Dated: As of September 3, 2013

Reference is hereby made to a certain loan arrangement by and among (a) SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 3005 Carrington Mill Boulevard, Suite 530, Morrisville, North
Carolina 27560 (“SVB”), as collateral agent (in such capacity, the “Collateral
Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement (as defined
below) or otherwise a party thereto from time to time including SVB in its
capacity as a Lender, and OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Finance”), OXFORD FINANCE FUNDING I, LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Funding”), and OXFORD FINANCE FUNDING TRUST 2012-01, a Delaware trust
with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314
(“Trust”; and together with Finance and Funding, collectively “Oxford”) (SVB and
Oxford are each a “Lender” and collectively, the “Lenders”), and
(b) TRANSENTERIX, INC., a Delaware corporation, with its principal place of
business at 635 Davis Drive, Suite 300, Morrisville, North Carolina 27560
(“Transenterix” or “Existing Borrower”), which loan arrangement is evidenced by,
among other documents, a certain Loan and Security Agreement dated as of
January 17, 2012, between Existing Borrower and Lenders, as amended by a certain
First Amendment to Loan and Security Agreement dated as of February 11, 2013 (as
may be further amended modified, supplemented or restated from time to time, the
“Loan Agreement”). All capitalized terms used herein without definitions shall
have the meanings given such terms in the Loan Agreement.

1. Joinder to Loan Agreement. Each of the undersigned, (a) SAFESTITCH MEDICAL,
INC., a Delaware corporation, with its chief executive office located at 4400
Biscayne Boulevard, Suite 570, Miami, Florida 33137 (“SafeStitch”), and
(b) SAFESTITCH LLC, a Virginia limited liability company, with its chief
executive office located at 4400 Biscayne Boulevard, Suite 570, Miami, Florida
33137 (“SafeStitch LLC”) (SafeStitch and SafeStitch LLC are hereinafter jointly
and severally, individually and collectively, referred to as “New Borrower”,
and, together with Existing Borrower, are hereinafter jointly and severally,
individually and collectively, referred to as “Borrower”), hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and the Loan
Documents, as if each New Borrower were originally named a “Borrower” therein.
Without limiting the generality of the preceding sentence, each New Borrower
agrees that it will be jointly and severally liable, together with Existing
Borrower, for the payment and performance of all present and future
indebtedness, obligations and liabilities of Borrower under the Loan Agreement,
including, without limitation, the Obligations. All references in the Loan
Documents to “Borrower” shall be deemed to refer, jointly and severally,
individually and collectively, to Borrower. Each New Borrower acknowledges that
the Obligations are due and owing to the Lenders from Borrower, without any
defense, offset or counterclaim of any kind or nature whatsoever as of the date
hereof. Any Borrower may, acting singly, request Credit Extensions under the
Loan Agreement. Each Borrower hereby authorizes and appoints the others as
agents for itself for all purposes hereunder, including, without limitation,
with respect to requesting Credit Extensions pursuant to the Loan Agreement.
Each Borrower hereunder shall be obligated to repay all Credit Extensions made
pursuant to the Loan Agreement (whether made prior to, on, or after the date of
this Second Amendment to Loan and Security Agreement and Joinder Agreement (this
“Joinder Agreement”), regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower hereunder directly received all Credit
Extensions.

2. Amendments to Loan Agreement.

 

  A. Section 5.1 (Due Organization, Authorization: Power and Authority). The
first sentence of Section 5.1 is hereby deleted in its entirety and replaced
with the following:

“Borrower, and each of its Subsidiaries (other than ISIS), is duly existing and
Borrower is in good standing as Registered Organizations in its jurisdiction of
organization and Borrower, and each of its Subsidiaries, is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change.”



--------------------------------------------------------------------------------

  B. Section 6.2 (Financial Statements, Reports, Certificates, Inspections). The
Loan Agreement shall be amended by deleting the following text appearing in
Section 6.2(a)(i) thereof:

“and, if at any time there is more than one entity, consolidating”

 

  C. Section 6.6 (Operating Accounts). Sections 6.6(a) and (b) of the Loan
Agreement are hereby deleted in their entirety and replaced with the following:

“(a) Maintain its and its Subsidiaries’, Collateral Accounts with Silicon Valley
Bank or its Affiliates in accounts which are subject to a Control Agreement in
favor of Collateral Agent for the ratable benefit of the Lenders (as necessary
to perfect such Collateral Agent’s Lien in such Collateral Account); provided
that Borrower may maintain accounts with each of Merrill Lynch, Suntrust Bank,
and Amerasia Bank, so long as (a) the maximum balance maintained in all such
accounts does not exceed Five Hundred Thousand Dollars ($500,000.00) in the
aggregate at any time, and (b) within ninety (90) days after the 2013 Effective
Date, Borrower has executed and delivered a Control Agreement in favor of
Collateral Agent for the ratable benefit of the Lenders (as necessary to perfect
such Collateral Agent’s Lien in such Collateral Account) with respect to such
Collateral Accounts pursuant to the terms of Section 6.6(b) below.

(b) Borrower, and each of Borrower’s Subsidiaries, if any, shall provide
Collateral Agent and each Lender five (5) days’ prior written notice before
establishing any Collateral Account at or with any Person other than Silicon
Valley Bank. In addition, for each such Collateral Account that Borrower, or any
of Borrower’s Subsidiaries, at any time maintains, Borrower, or any such
Subsidiary, shall cause the applicable bank or financial institution at or with
which such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account in
accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without prior
written consent of Collateral Agent and each Lender. The provisions of the
previous sentence and Section 6.6(a) shall not apply to (a) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of Borrower’s
Subsidiaries’, employees and identified to Collateral Agent by Borrower as such,
and (b) until the date that is ninety (90) days after the 2013 Effective Date.”

 

  D. Section 6.14 (ISIS Telecommunications). A new Section 6.14 is hereby added
to the Loan Agreement as follows:

“6.14 ISIS Telecommunications. Throughout the term of this Agreement, ISIS
TELE-COMMUNICATIONS, INC., a Delaware corporation and a Subsidiary of SafeStitch
(“ISIS”), will continue to be an inactive Subsidiary (as determined by Lenders
in their sole discretion) with assets, if any, having a value not to exceed Five
Thousand Dollars ($5,000.00) in the aggregate at any time. In the event ISIS
becomes an active Subsidiary during the term of this Agreement, upon Collateral
Agent and Lenders’ request, Borrower shall cause ISIS to become a co-borrower
under this Agreement, pursuant to documentation acceptable to the Collateral
Agent and Lenders in their sole discretion.”

 

  E. Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is amended by
replacing the “or” at the end of clause (c) with “;”, replacing the “.” at the
end of clause (d) with “; or” and inserting a new clause (e) as follows:



--------------------------------------------------------------------------------

“(e) from one Borrower to another Borrower.”

 

  F. Section 7.2 (Changes in Business, Management, Ownership, or Business
Locations). Clause (c) of Section 7.2(c)(i) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“(c) (i) fail to provide notice to Collateral Agent of any Key Person departing
from or ceasing to be employed by Borrower within five (5) days after such Key
Person’s departure from Borrower;”

 

  G. Section 7.7 (Distributions; Investments). Section 7.7 of the Loan Agreement
is hereby amended by replacing the “and” at the end of clause (ii) with “,”,
inserting “and” at the end of clause (iii) and inserting a new clause (iv) as
follows:

“(iv) Borrower may make dividends or distributions to another Borrower”

 

  H. Section 7.8 (Transactions with Affiliates). Section 7.8 of the Loan
Agreement is amended by replacing the “and” at the end of clause (a) with “,”,
replacing the “.” at the end of clause (b) with “, and” and inserting a new
clause (c) as follows:

“(c) between or among Borrowers.”

 

  I. Section 8.2 (covenant Default). Section 8.2(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.11 (Landlord Waivers; Bailee Waivers),
6.12 (Creation/Acquisition of Subsidiaries), or 6.14 (ISIS Telecommunications)
or Borrower violates any covenant in Section 7; or”

 

  J. Section 12.12 (Administrative Borrower). A new Section 12.12 is hereby
added to the Loan Agreement as follows:

“12.12 Administrative Borrower. Each entity composing the Borrower hereby
irrevocably designates and appoints SafeStitch as its representative and
attorney-in-fact for all entities composing the Borrower (the “Administrative
Borrower”) which appointment shall remain in full force and effect (unless and
until Collateral Agent shall have received prior written notice signed by each
entity composing the Borrower that such appointment has been revoked and that
another entity composing the Borrower has been appointed Administrative
Borrower) for the period commencing as of the 2013 Effective Date, through and
including December 31, 2013. Each entity composing the Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower to provide
Collateral Agent and Lenders with the monthly Compliance Certificate. The
Administrative Borrower hereby accepts such appointment. The Collateral Agent
and Lenders may regard any Compliance Certificate from the Administrative
Borrower as a Compliance Certificate from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the
Administrative Borrower shall be deemed for all purposes to have been made by
all entities composing the Borrower and shall be binding upon and enforceable
against all such entities composing the Borrower to the same extent as if the
same had been made directly by all such entities composing the Borrower.”

 

  K. Section 13 (Definitions). The following changes are made to Section 13.1 of
the Loan Agreement:



--------------------------------------------------------------------------------

  1. The definition of “Key Person” is hereby deleted in its entirety and
replaced with the following:

““Key Person” means SafeStitch’s (i) Chief Executive Officer, who is Todd Pope
as of the 2013 Effective Date, (ii) Chief Operating Officer, who is Richard
Mueller as of the 2013 Effective Date.”

 

  2. The Loan Agreement shall be amended by changing to the “2013 Effective
Date” the references to “Effective Date” in clause (b) of the definition of
“Permitted Indebtedness”, clause (a) of the definition of “Permitted
Investments”, and clause (a) in the definition of “Permitted Liens”.

 

  3. The definition of “Permitted Indebtedness” is amended by deleting the “and”
at the end of clause (j), replacing the “.” at the end of clause (k) with “;
and” and inserting a new clause (l) as follows:

“(l) Indebtedness that constitutes a Permitted Investment, including
Indebtedness of one Borrower to another Borrower.”

 

  4. The definition of “Permitted Investments” is amended by deleting the “and”
at the end of clause (d), replacing the “.” at the end of clause (e) with “;
and” and inserting a new clause (f) as follows:

“(f) Investments by (i) a Borrower in another Borrower, (ii) by a Borrower in
Subsidiaries not a Borrower not to exceed Fifty Thousand Dollars ($50,000.00) in
the aggregate in any fiscal year and (ii) by Subsidiaries not a Borrower in a
Borrower.”

 

  5. The definition of “Permitted Liens” is amended by deleting the “and” at the
end of clause (l), replacing the “.” at the end of clause (m) with “; and” and
inserting a new clause (n) as follows:

“security deposits in favor of Florida Public Utilities Commission and Jain
Investments not to exceed Three Thousand Dollars ($3,000.00) in the aggregate at
any time (the “Excluded Accounts”).”

 

  6. The following terms are hereby added to Section 13.1 of the Loan Agreement:

““2013 Effective Date” is September 3, 2013.”

““Administrative Borrower” is defined in Section 12.12.”

““Excluded Accounts” is defined in subsection (m) of the definition of Permitted
Liens.”

““ISIS” is defined in Section 6.14.”

““SafeStitch” means SafeStitch Medical, Inc., a Delaware corporation.”

““SafeStitch LLC” means SafeStitch LLC, a Virginia limited liability company.”



--------------------------------------------------------------------------------

  7. Exhibit A (Description of Collateral). The third paragraph of the
Description of Collateral is amended by deleting the “and” at the end of clause
(i), replacing the “.” at the end of clause (ii) with “; and” and inserting a
new clause (iii) as follows:

“(iii) the Excluded Accounts.”

 

  L. Exhibit C (Compliance Certificate). The Compliance Certificate is amended
in its entirety and replaced with the Compliance Certificate in the form of
Schedule 1 attached hereto.

3. Subrogation and Similar Rights. Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law. Each Borrower waives
any right to require each Lender to: (a) proceed against any Borrower or any
other person; (b) proceed against or exhaust any security; or (c) pursue any
other remedy. Each Lender may exercise or not exercise any right or remedy it
has against any Borrower or any security it holds (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Joinder Agreement, the
Loan Agreement, or other Loan Documents, until all Obligations have been
indefeasibly paid in full (other than inchoate indemnity obligations), each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Lenders under this Joinder Agreement and the Loan Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Joinder Agreement, the Loan Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Joinder Agreement, the
Loan Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this section shall be
null and void until all Obligations have been indefeasibly paid in full (other
than inchoate indemnity obligations). If any payment is made to a Borrower in
contravention of this section, until all Obligations have been indefeasibly paid
in full (other than inchoate indemnity obligations), such Borrower shall hold
such payment in trust for Collateral Agent, for the ratable benefit of the
Lenders, and such payment shall be promptly delivered to Collateral Agent, for
the ratable benefit of the Lenders, for application to the Obligations, whether
matured or unmatured.

4. Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations, each New Borrower hereby grants to Collateral Agent, for
the ratable benefit of the Lenders, and each Lender, a continuing lien upon and
security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in such assets of New Borrower as are consistent with the
description of the Collateral set forth on Exhibit A of the Loan Agreement (as
if such Collateral were deemed to pertain to the assets of New Borrower),
whether now owned or existing or hereafter created, acquired, or arising, and
wherever located, including, without limitation, all of New Borrower’s assets
and all of New Borrower’s books relating to the foregoing and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing. Each New Borrower further covenants and agrees that by its execution
hereof it shall provide all such information, complete all such forms, and take
all such actions, and enter into all such agreements, in form and substance
reasonably satisfactory to Lenders that are reasonably deemed necessary by
Lenders in order to grant a valid, perfected first priority security interest to
Collateral Agent, for the ratable benefit of the Lenders, and to each Lender, in
the Collateral, subject only to Permitted Liens that expressly have superior
priority to Collateral Agent’s Lien in this Agreement. Each New Borrower hereby
authorizes Collateral Agent to file financing statements, without notice to
Borrower, with all appropriate jurisdictions and filing offices in order to
perfect or protect Lenders’ interest or rights hereunder, including a notice
that any disposition of the Collateral, by any Borrower or any other Person,
shall be deemed to violate the rights of Lenders under the Code.

5. Representations and Warranties. Each New Borrower hereby represents and
warrants to Lender that all representations and warranties in the Loan Documents
made on the part of Existing Borrower are true and correct on the date hereof
with respect to New Borrower, with the same force and effect as if New Borrower
were named as “Borrower” in the Loan Documents in addition to Existing Borrower
(except for such representations and warranties expressly referring to a
specific date, which representations and warranties are true and correct as of
such date).



--------------------------------------------------------------------------------

6. Delivery of Documents Prior to Closing. Borrower hereby agrees that the
following documents shall be delivered to Collateral Agent and each Lender prior
to or concurrently with this Joinder Agreement, each in form and substance
satisfactory to Collateral Agent and each Lender:

 

  A. borrowing certificate for each Borrower with respect to such Borrower’s
Operating Documents, incumbency and resolutions authorizing the execution and
delivery of this Joinder Agreement and the other documents required by
Collateral Agent and Lenders in connection herewith;

 

  B. if required by such Borrower’s Operating Documents or otherwise, written
consent of the shareholders and/or members of such Borrower authorizing the
execution and delivery of this Joinder Agreement and the other documents
required by Collateral Agent and each Lender in connection herewith;

 

  C. a long form certificate of the Secretary of State of Delaware certified
within the past thirty (30) days as to each New Borrower’s legal existence and
good standing;

 

  D. certificates of good standing/foreign qualification of each New Borrower
for each state in which each New Borrower is qualified, certified within the
past thirty (30) days;

 

  E. the results of UCC and other lien searches with respect to each New
Borrower and Tweety Acquisition Corporation (“Merger Sub”) (including any prior
legal names and any entities that have merged into New Borrower or Merger Sub or
from whom New Borrower or Merger Sub has acquired any assets) indicating no
Liens other than Permitted Liens and otherwise in form and substance
satisfactory to Collateral Agent and each Lender;

 

  F. a Secured Promissory Note for each New Borrower (the “New Notes”);

 

  G. a Perfection Certificate for each New Borrower;

 

  H. confirmation that Existing Borrower is the same exact legal entity it was
prior to Merger Sub merging with and into Existing Borrower;

 

  I. an executed copy of the Agreement and Plan of Merger, dated as of
August 13, 2013, by and among SafeStitch, Tweety Acquisition Corporation and
Transenterix (the “Merger Agreement”);

 

  J. Legal Opinion as to Authority/Enforceability from New Borrowers’ counsel;

 

  K. such other documents as Collateral Agent and each Lender may reasonably
request.

7. Post-Closing Conditions.

A. Notwithstanding anything to the contrary set forth in the Loan Agreement, on
or before the date that is ninety (90) days after the date hereof, SafeStitch
and SafeStitch LLC shall deliver Control Agreements to Collateral Agent in
accordance with Section 6.6 of the Loan Agreement for SafeStitch and SafeStitch
LLC’s Collateral Accounts.

B. Notwithstanding anything to the contrary set forth in the Loan Agreement, on
or before the date that is sixty (60) days after the date hereof, Borrowers
shall deliver landlord or bailee waivers, as applicable, to Collateral Agent in
accordance with, and if required by, Sections 6.11 or 7.2(A) of the Loan
Agreement for the properties commonly known as (1) 4400 Biscayne Boulevard,
Miami, Florida 33137 and (2) 12009 SW 129th Court, Miami, Florida 33186.



--------------------------------------------------------------------------------

C. Notwithstanding anything to the contrary set forth in the Loan Agreement, on
or before the date that is thirty (30) days after the date hereof, Borrowers
shall deliver to Collateral Agent and each Lender endorsements to Borrower’s
liability and property policies in accordance with Section 6.5 of the Loan
Agreement.

D. Notwithstanding anything to the contrary set forth in the Loan Agreement, on
or before the date that is five (5) days after the date hereof, Borrowers shall
deliver to Collateral Agent and each Lender evidence of Borrower’s liability and
property policies (on the Acord 25 Form and Acord 28 Form) in accordance with
Section 6.5 of the Loan Agreement.

8. In connection with the Merger Agreement, upon execution of this Joinder
Agreement, each of SVB Financial Group and Finance, respectively, hereby waives
any and all rights to notice of the Merger required under (a) with respect to
SVB Financial Group, that certain Warrant to Purchase Stock dated as of
January 17, 2012 by Transenterix in favor of SVB, and (b) with respect to
Finance, (i)that certain Warrant to Purchase Stock dated as of January 17, 2012
by Transenterix in favor of Finance, and (ii) that certain Warrant to Purchase
Stock dated as of December 21, 2012 by Transenterix in favor of Finance
(collectively, the “Warrants”), including those certain notice rights set forth
in Section 3.2(d) of the Warrants, and hereby consents to the assumption of its
respective Warrant(s) under the terms of the Merger Agreement including, without
limitation, Section 6.07 thereof; provided, that for purposes of such Section,
the Warrants shall be deemed to be exercisable for shares of Transenterix Common
Stock in accordance with Section 2.3 of the Warrants as though all outstanding
shares of the Class (as defined in the Warrants) had been converted into shares
of Transenterix Common Stock as of immediately prior to the Closing (as defined
in the Merger Agreement). SafeStitch agrees that it shall execute and deliver to
each of SVB Financial Group and Finance, promptly following the Closing, a
certificate in respect of each Warrant held by such party pursuant to and in
accordance with Section 2.6 of such Warrant.

9. The parties hereto, including SVB and Finance, acknowledge that the New Notes
shall replace (a) that certain Secured Promissory Note (Term Loan A), dated as
of January 17, 2012, by Transenterix in favor of SVB, (b) that certain Secured
Promissory Note (Term Loan A), dated as of January 17, 2012, by Transenterix in
favor of Finance, (c) that certain Secured Promissory Note (Term Loan B), dated
as of December 21, 2012, by Transenterix in favor of SVB, and (d) that certain
Secured Promissory Note (Term Loan B), dated as of December 21, 2012, by
Transenterix in favor of Finance (collectively, the “Prior Notes”) in their
entirety, and that the Prior Notes shall be cancelled effective immediately upon
the issuance of the New Notes. The parties further agree that, upon cancellation
of the Prior Notes, neither the SVB, Finance nor Transenterix, as applicable,
shall have any further rights or obligations pursuant to the Prior Notes and
that SVB and Finance will promptly return such Prior Notes to Transenterix to be
marked as cancelled.

10. Choice of Law, Venue and Jury Trial Waiver. New York law governs this
Joinder Agreement without regard to principles of conflicts of law. Borrower,
Collateral Agent and each Lender each submit to the exclusive jurisdiction of
the State and Federal courts in New York; provided, however, that if for any
reason Collateral Agent and Lenders cannot avail itself of such courts in the
State of New York, Borrower accepts jurisdiction of the courts and venue in
Santa Clara County, California. Notwithstanding the foregoing, nothing in this
Joinder Agreement shall be deemed to operate to preclude Collateral Agent and
Lenders from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Collateral Agent and Lenders. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.

BORROWER, COLLATERAL AGENT AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS JOINDER
AGREEMENT, THE LOAN AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS JOINDER
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.



--------------------------------------------------------------------------------

11. Countersignatures. This Joinder Agreement shall become effective only when
it shall have been executed by Borrower and Lenders.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joinder Agreement is being executed as of the date
first written above.

NEW BORROWER:

SAFESTITCH MEDICAL, INC.

 

By:   /s/ Todd M. Pope Name:   Todd Pope Title:   Chief Executive Officer

SAFESTITCH LLC

By SafeStitch Medical, Inc., as sole member

 

By:   /s/ Todd M. Pope Name:   Todd Pope Title:   Chief Executive Officer

EXISTING BORROWER:

TRANSENTERIX, INC.

 

By:   /s/ Todd M. Pope Name:  

Todd Pope

Title:  

Chief Executive Officer

COLLATERAL AGENT AND LENDER:

SILICON VALLEY BANK

 

By:   /s/ Patrick Scheper Name:  

Patrick Scheper

Title:  

Vice President

LENDER:

OXFORD FINANCE FUNDING I, LLC

By: Oxford Finance LLC, as servicer

 

By:   /s/ Mark Davis Name:  

Mark Davis

Title:  

Vice President – Finance, Secretary &

Treasurer

OXFORD FINANCE FUNDING TRUST 2012-01

By: Oxford Finance LLC, as servicer

 

By:   /s/ Mark Davis Name:  

Mark Davis

Title:  

Vice President – Finance, Secretary &

Treasurer



--------------------------------------------------------------------------------

WITH RESPECT TO SECTION 8:

OXFORD FINANCE LLC

 

By:   /s/ Mark Davis Name:  

Mark Davis

Title:  

Vice President – Finance, Secretary &

Treasurer

OXFORD FINANCE FUNDING I, LLC

By: Oxford Finance LLC, as servicer

 

By:   /s/ Mark Davis Name:   Mark Davis Title:   Vice President – Finance,
Secretary & Treasurer

SVB FINANCIAL GROUP

 

By:   /s/ Patrick Scheper Name:  

Patrick Scheper

Title:  

Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT C

Compliance Certificate

 

TO:   

SILICON VALLEY BANK, as Collateral Agent and Lender

OXFORD FINANCE LLC, as Lender

FROM:   

TRANSENTERIX, INC.

SAFESTITCH MEDICAL, INC.

SAFESTITCH LLC

The undersigned authorized officer (“Officer”) of TRANSENTERIX, INC., SAFESTITCH
MEDICAL, INC., and SAFESTITCH LLC (collectively, the “Borrower”), hereby
certifies, solely in his or her capacity as an officer of Borrower and not in
any individual capacity, that in accordance with the terms and conditions of the
Loan and Security Agreement by and among Borrower, Collateral Agent, and the
Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below;

(ii) There are no Events of Default, except as noted below;

(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

(iv) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;

(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

                                                                               
  

Reporting Covenant

  

Requirement

        Complies 1)    Financial statements    Monthly within 30 days       Yes
   No    N/A 2)    Annual (CPA Audited) statements    Within 120 days after
Fiscal Year End       Yes    No    N/A



--------------------------------------------------------------------------------

                                                                              3)
   Annual Financial Projections/Budget (prepared on a monthly basis)    Annually
(w/n 10 days of FYE) and when revised       Yes    No    N/A 4)    A/R & A/P
agings    If applicable       Yes    No    N/A 5)    8-K, 10-K and 10-Q Filings
   If applicable       Yes    No    N/A 6)    Compliance Certificate    Monthly
within 30 days       Yes    No    N/A 7)    Dissolution of ISIS
Tele-Communications, Inc.    Within 6 months after 2013 Effective Date       Yes
   No    N/A 8)    IP Report *    Monthly within 30 days       Yes    No    N/A
9)    Total amount of Borrower’s cash and cash equivalents at the last day of
the measurement period       $                                 Deposit and
Securities Accounts    (Please list all accounts; attach separate sheet if
additional space needed)     

Bank

  

Account Number

   New Account?    Acct Control
Agmt in place? 1)          Yes    No    Yes    No 2)          Yes    No    Yes
   No 3)          Yes    No    Yes    No 4)          Yes    No    Yes    No 5)
         Yes    No    Yes    No 6)          Yes    No    Yes    No    Bank
Services                  

Amount of cash secured

Bank Services:

$                    

 

Amount of non-cash

secured Bank Services

$                             

                  Other Matters                   Have any Key Persons departed
or ceased to be employed since the last Compliance Certificate?       Yes    No
      Have there been any transfers/sales/disposals/retirement of Collateral or
IP prohibited by the Agreement?    Yes    No   



--------------------------------------------------------------------------------

 

Have there been any new or pending claims or causes of action against

Borrower that involve more than $150,000?

 

* The following Intellectual Property was registered (or a registration

application submitted) after the Effective Date or the most recent Compliance

Certificate, as applicable (if no registrations, state “None”)

  Yes   No    

 

       

 

        Exceptions               Please explain any exceptions with respect to
the certification above: (If no exceptions exist, state “No exceptions.” Attach
separate sheet if additional space needed.)  

 

   

 

   

 

   

 

                      LENDERS USE
ONLY                

 

             

SAFESTITCH

MEDICAL, INC., as

  DATE               Administrative Borrower  

 

              By:                 Name:                 Title:  

 

                   

 

              TRANSENTERIX, INC.   DATE                  

By:

Name:

Title:

      Received by:                       Verified by:                          
   

 

   

 

                 

SAFESTITCH

MEDICAL, INC.

  DATE              

By:

Name:

Title:

                                SAFESTITCH LLC   DATE                  

By:

Name:

Title:

                      Compliance Status   Yes   No

 



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE STOCK

Company: TransEnterix, Inc., a Delaware corporation

Number of Shares: 363,636, subject to adjustment as provided herein

Type/Series of Stock: Series B-1 Convertible Preferred Stock, $0.001 par value
per share

Warrant Price: $0.33 per Share, subject to adjustment as provided herein

Issue Date: December 21, 2012

Expiration Date: December 21, 2022             See also Section 5.1(b).

Credit Facility: This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement dated January 17, 2012
among Oxford Finance LLC, Silicon Valley Bank and the Company (as amended and/or
modified and in effect from time to time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, OXFORD FINANCE
LLC (“Oxford” and, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”) is entitled to purchase up to such number of fully paid and
non-assessable shares (the “Shares”) of the above-stated Type/Series of Stock
(the “Class”) of the above-named company (the “Company”), at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

SECTION 1. EXERCISE.

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.

1.2 Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

  X = Y(A-B)/A

where:

 

  X = the number of Shares to be issued to the Holder;



--------------------------------------------------------------------------------

  Y = the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

  A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

  B = the Warrant Price.

1.3 Fair Market Value. If the Company’s common stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”) and the Class is common stock, the
fair market value of a Share shall be the closing price or last sale price of a
share of common stock reported for the Business Day immediately before the date
on which Holder delivers this Warrant together with its Notice of Exercise to
the Company. If the Company’s common stock is then traded in a Trading Market
and the Class is a series of the Company’s convertible preferred stock, the fair
market value of a Share shall be the closing price or last sale price of a share
of the Company’s common stock reported for the Business Day immediately before
the date on which Holder delivers this Warrant together with its Notice of
Exercise to the Company multiplied by the number of shares of the Company’s
common stock into which a Share is then convertible. If the Company’s common
stock is not traded in a Trading Market, the Board of Directors of the Company
shall determine the fair market value of a Share in its reasonable good faith
judgment.

1.4 Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

1.5 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6 Treatment of Warrant Upon Acquisition of Company.

(a) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or



--------------------------------------------------------------------------------

reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power. “Acquisition” shall
not include any transaction the primary purpose of which is a bona fide equity
financing of the Company.

(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), either (i) Holder shall exercise this
Warrant pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed
effective immediately prior to and contingent upon the consummation of such
Acquisition or (ii) if Holder elects not to exercise the Warrant, this Warrant
will expire immediately prior to the consummation of such Acquisition.

(c) The Company shall provide Holder with written notice of its request relating
to the Cash/Public Acquisition (together with such reasonable information as
Holder may reasonably require regarding the treatment of this Warrant in
connection with such contemplated Cash/Public Acquisition giving rise to such
notice), which is to be delivered to Holder not less than seven (7) Business
Days prior to the closing of the proposed Cash/Public Acquisition. In the event
the Company does not provide such notice, then if, immediately prior to the
Cash/Public Acquisition, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

(d) Upon the closing of any Acquisition other than a Cash/Public Acquisition as
defined above, the surviving or successor entity shall assume this Warrant and
the obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the Shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such Shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing; and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant.

(e) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) Holder would be able to publicly re-sell, within six
(6) months and one day following the closing of such Acquisition, all of the
issuer’s shares and/or other securities that would be received by Holder in such
Acquisition were Holder to exercise this Warrant in full on or prior to the
closing of such Acquisition.



--------------------------------------------------------------------------------

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in common stock or
other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased. If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3 Conversion of Preferred Stock. If the Class is a class and series of the
Company’s convertible preferred stock, in the event that all outstanding shares
of the Class are converted, automatically or by action of the holders thereof,
into common stock pursuant to the provisions of the Company’s Certificate of
Incorporation, including, without limitation, in connection with the Company’s
initial, underwritten offering and sale of its shares to the public pursuant to
an effective registration statement under the Act (“IPO”), then from and after
the date on which all outstanding shares of the Class have been so converted,
this Warrant shall be exercisable for such number of shares of common stock into
which the Shares would have been converted had the Shares been outstanding on
the date of such conversion, and the Warrant Price shall equal the Warrant Price
in effect as of immediately prior to such conversion divided by the number of
shares of common stock into which one Share would have been converted, all
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.

2.4 Adjustments for Diluting Issuances. Without duplication of any adjustment
otherwise provided for in this Section 2, the number of shares of common stock
issuable upon conversion of the Shares shall be subject to anti-dilution
adjustment from time to time in the manner set forth in the Company’s
Certificate of Incorporation as if the Shares were issued and outstanding on and
as of the date of any such required adjustment.

2.5 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.



--------------------------------------------------------------------------------

2.6 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

(a) The initial Warrant Price first set forth above is not greater than the
price per share at which shares of the Class were last sold and issued prior to
the Issue Date hereof in an arms-length transaction in which at least $500,000
of such shares were sold.

(b) All Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

(c) The Company’s capitalization table attached hereto as Schedule 1 is true and
complete, in all material respects, as of the Issue Date.

3.2 Notice of Certain Events. If the Company proposes at any time to:

(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

(d) effect an Acquisition or to liquidate, dissolve or wind up; or

(e) effect an IPO;



--------------------------------------------------------------------------------

then, in connection with each such event, the Company shall give Holder:

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any;

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled to exchange their shares for the securities or other property
deliverable upon the occurrence of such event); and

(3) with respect to the IPO, at least seven (7) Business Days prior written
notice of the date on which the Company proposes to file its registration
statement in connection therewith.

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

4.2 Disclosure of Information. Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities. Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.



--------------------------------------------------------------------------------

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.

4.6 Market Stand-off Agreement. The Holder agrees that the Shares shall be
subject to the Market Standoff provisions in Section 1.12 of the Company’s
Investor Rights Agreement dated November 30, 2011, as amended and in effect from
time to time.

4.7 No Rights as a Stockholder. Without limiting any provision of this Warrant,
Holder agrees that it will not have any rights as a stockholder of the Company
until the exercise of this Warrant.

SECTION 5. MISCELLANEOUS.

5.1 Term; Automatic Cashless Exercise Upon Expiration.

(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Eastern time, on the Expiration Date and shall be void thereafter.

(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.

5.2 Legends. Each certificate evidencing Shares (and each certificate evidencing
securities issued upon conversion of any Shares, if any) shall be imprinted with
a legend in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO OXFORD FINANCE LLC DATED DECEMBER     , 2012, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER



--------------------------------------------------------------------------------

SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD OF UP
TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY. SUCH LOCK-UP
PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder, provided that such affiliate is an
“accredited investor” as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of Rule 144 promulgated under the
Act.

5.4 Transfer Procedure. Following the issuance of this Warrant to Oxford, Oxford
may transfer same in whole or in part to one or more affiliates of Oxford, and
in connection with any such transfer Oxford and the affiliate transferee shall
execute and deliver to the Company an Assignment substantially in the form of
Appendix 2 hereto. Subject to the provisions of Section 5.3 and upon providing
the Company with written notice, such Oxford affiliate and any subsequent Holder
may transfer all or part of this Warrant or the Shares issued upon exercise of
this Warrant (or the securities issued upon conversion of the Shares, if any) to
any transferee, provided, however, in connection with any such transfer, such
Oxford affiliate or any subsequent Holder will give the Company notice of the
portion of the Warrant and/or Shares (and/or securities issued upon conversion
of the Shares, if any) being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent Holder shall agree in writing with the
Company to be bound by all of the terms and conditions of this Warrant.
Notwithstanding any contrary provision herein, at all times prior to the IPO,
Holder may not, without the Company’s prior written consent, transfer this
Warrant or any portion hereof, or any Shares issued upon any exercise hereof, or
any shares or other securities issued upon any conversion of any Shares issued
upon any exercise hereof, to any person or entity who directly competes with the
Company, except in connection with an Acquisition of the Company by such a
direct competitor.

5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier



--------------------------------------------------------------------------------

service, courier fee prepaid, in any case at such address as may have been
furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time in accordance with the provisions of
this Section 5.5. All notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:

Oxford Finance LLC

133 N. Fairfax Street

Alexandria, VA 22314

Attn: Legal Department

Telephone: (703) 519-4900

Facsimile: (703) 519-5225

Email: legaldepartment@oxfordfinance.com

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

TransEnterix, Inc.

Attn: Vice President, Finance

635 Davis Drive, Suite 300

Morrisville, NC 27560

Telephone: (919) 765-8433

Facsimile: (919) 765-8459

Email: jjamiolkowski@transenterix.com

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

Attn: Philip Oettinger

650 Page Mill Road

Palo Alto, CA 94304

Telephone: 650-493-9300

Facsimile: 650-493-6811

Email: poettinger@wsgr.com

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.



--------------------------------------------------------------------------------

5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with (i) to the extent applicable, the Delaware General Corporation Law, and
(ii) otherwise, the internal domestic laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.11 Business Days. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Oxford is closed.

[Remainder of page left blank intentionally]

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY” TRANSENTERIX, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope  
(Print) Title:   Chief Executive Officer

 

“HOLDER” OXFORD FINANCE LLC By:   /s/ John G. Henderson Name:   John G.
Henderson   (Print) Title:   Vice President and General Counsel



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. The undersigned Holder hereby exercises its right to purchase             
shares of the Common/Series                      Preferred [circle one] Stock of
             (the “Company”) in accordance with the attached Warrant To Purchase
Stock, and tenders payment of the aggregate Warrant Price for such shares as
follows:

 

  ¨ check in the amount of $            payable to order of the Company enclosed
herewith

 

  ¨ Wire transfer of immediately available funds to the Company’s account

 

  ¨ Cashless Exercise pursuant to Section 1.2 of the Warrant

 

  ¨ Other [Describe]                                          
                                                                    

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

 

 

   

Holder’s Name

   

 

   

 

   

(Address)

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

HOLDER:

                                                                   
                                     

By:  

 

Name:  

 

Title:  

 

(Date):  

 

 

Appendix 1



--------------------------------------------------------------------------------

APPENDIX 2

FORM OF ASSIGNMENT

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

  Name: [OXFORD TRANSFEREE]    

Address:    

 

 

     

 

   

Tax ID:

 

 

 

that certain Warrant to Purchase Stock issued by [BORROWER] (the “Company”), on
[ISSUE DATE] (the “Warrant”) together with all rights, title and interest
therein.

 

OXFORD FINANCE LLC By:  

 

Name:  

 

Title:  

 

Date:                                         

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
hereby makes each of the representations and warranties set forth in Article 4
of the Warrant as of the date hereof and agrees to be bound by all provisions of
the Warrant as the Holder thereof.

 

[OXFORD TRANSFEREE]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE STOCK

Company: TransEnterix, Inc., a Delaware corporation

Number of Shares: 242,424, subject to adjustment as provided herein

Type/Series of Stock: Series B-1 Convertible Preferred Stock, $0.001 par value
per share

Warrant Price: $0.33 per Share, subject to adjustment as provided herein

Issue Date: January 17, 2012

Expiration Date: January 16, 2022 See also Section 5.1(b).

Credit Facility:    This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of even date herewith
among Oxford Finance LLC, Silicon Valley Bank and the Company (as amended and/or
modified and in effect from time to time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, OXFORD FINANCE
LLC (“Oxford” and, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof,
“Holder”) is entitled to purchase up to such number of fully paid and
non-assessable shares (the “Shares”) of the above-stated Type/Series of Stock
(the “Class”) of the above-named company (the “Company”), at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

SECTION 1. EXERCISE.

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.

1.2 Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

  X = Y(A-B)/A

where:

 

  X = the number of Shares to be issued to the Holder;



--------------------------------------------------------------------------------

  Y = the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

  A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

  B = the Warrant Price.

1.3 Fair Market Value. If the Company’s common stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”) and the Class is common stock, the
fair market value of a Share shall be the closing price or last sale price of a
share of common stock reported for the Business Day immediately before the date
on which Holder delivers this Warrant together with its Notice of Exercise to
the Company. If the Company’s common stock is then traded in a Trading Market
and the Class is a series of the Company’s convertible preferred stock, the fair
market value of a Share shall be the closing price or last sale price of a share
of the Company’s common stock reported for the Business Day immediately before
the date on which Holder delivers this Warrant together with its Notice of
Exercise to the Company multiplied by the number of shares of the Company’s
common stock into which a Share is then convertible. If the Company’s common
stock is not traded in a Trading Market, the Board of Directors of the Company
shall determine the fair market value of a Share in its reasonable good faith
judgment.

1.4 Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

1.5 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6 Treatment of Warrant Upon Acquisition of Company.

(b) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or



--------------------------------------------------------------------------------

reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power. “Acquisition” shall
not include any transaction the primary purpose of which is a bona fide equity
financing of the Company.

(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), either (i) Holder shall exercise this
Warrant pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed
effective immediately prior to and contingent upon the consummation of such
Acquisition or (ii) if Holder elects not to exercise the Warrant, this Warrant
will expire immediately prior to the consummation of such Acquisition.

(c) The Company shall provide Holder with written notice of its request relating
to the Cash/Public Acquisition (together with such reasonable information as
Holder may reasonably require regarding the treatment of this Warrant in
connection with such contemplated Cash/Public Acquisition giving rise to such
notice), which is to be delivered to Holder not less than seven (7) Business
Days prior to the closing of the proposed Cash/Public Acquisition. In the event
the Company does not provide such notice, then if, immediately prior to the
Cash/Public Acquisition, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

(d) Upon the closing of any Acquisition other than a Cash/Public Acquisition as
defined above, the surviving or successor entity shall assume this Warrant and
the obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the Shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such Shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing; and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant.

(e) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) Holder would be able to publicly re-sell, within six
(6) months and one day following the closing of such Acquisition, all of the
issuer’s shares and/or other securities that would be received by Holder in such
Acquisition were Holder to exercise this Warrant in full on or prior to the
closing of such Acquisition.



--------------------------------------------------------------------------------

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in common stock or
other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased. If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3 Conversion of Preferred Stock. If the Class is a class and series of the
Company’s convertible preferred stock, in the event that all outstanding shares
of the Class are converted, automatically or by action of the holders thereof,
into common stock pursuant to the provisions of the Company’s Certificate of
Incorporation, including, without limitation, in connection with the Company’s
initial, underwritten offering and sale of its shares to the public pursuant to
an effective registration statement under the Act (“IPO”), then from and after
the date on which all outstanding shares of the Class have been so converted,
this Warrant shall be exercisable for such number of shares of common stock into
which the Shares would have been converted had the Shares been outstanding on
the date of such conversion, and the Warrant Price shall equal the Warrant Price
in effect as of immediately prior to such conversion divided by the number of
shares of common stock into which one Share would have been converted, all
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.

2.4 Adjustments for Diluting Issuances. Without duplication of any adjustment
otherwise provided for in this Section 2, the number of shares of common stock
issuable upon conversion of the Shares shall be subject to anti-dilution
adjustment from time to time in the manner set forth in the Company’s
Certificate of Incorporation as if the Shares were issued and outstanding on and
as of the date of any such required adjustment.

2.5 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.



--------------------------------------------------------------------------------

2.6 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

(a) The initial Warrant Price first set forth above is not greater than the
price per share at which shares of the Class were last sold and issued prior to
the Issue Date hereof in an arms-length transaction in which at least $500,000
of such shares were sold.

(b) All Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

(c) The Company’s capitalization table attached hereto as Schedule 1 is true and
complete, in all material respects, as of the Issue Date.

3.2 Notice of Certain Events. If the Company proposes at any time to:

(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

(d) effect an Acquisition or to liquidate, dissolve or wind up; or

(e) effect an IPO;



--------------------------------------------------------------------------------

then, in connection with each such event, the Company shall give Holder:

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any;

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled to exchange their shares for the securities or other property
deliverable upon the occurrence of such event); and

(3) with respect to the IPO, at least seven (7) Business Days prior written
notice of the date on which the Company proposes to file its registration
statement in connection therewith.

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

4.2 Disclosure of Information. Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities. Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.



--------------------------------------------------------------------------------

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.

4.6 Market Stand-off Agreement. The Holder agrees that the Shares shall be
subject to the Market Standoff provisions in Section 1.12 of the Company’s
Investor Rights Agreement dated November 30, 2011, as amended and in effect from
time to time.

4.7 No Rights as a Stockholder. Without limiting any provision of this Warrant,
Holder agrees that it will not have any rights as a stockholder of the Company
until the exercise of this Warrant.

SECTION 5. MISCELLANEOUS.

5.1 Term; Automatic Cashless Exercise Upon Expiration.

(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Eastern time, on the Expiration Date and shall be void thereafter.

(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.

5.2 Legends. Each certificate evidencing Shares (and each certificate evidencing
securities issued upon conversion of any Shares, if any) shall be imprinted with
a legend in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO OXFORD FINANCE LLC DATED DECEMBER     , 2011, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD OF UP
TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY. SUCH LOCK-UP
PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder, provided that such affiliate is an
“accredited investor” as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of Rule 144 promulgated under the
Act.

5.4 Transfer Procedure. Following the issuance of this Warrant to Oxford, Oxford
may transfer same in whole or in part to one or more affiliates of Oxford, and
in connection with any such transfer Oxford and the affiliate transferee shall
execute and deliver to the Company an Assignment substantially in the form of
Appendix 2 hereto. Subject to the provisions of Section 5.3 and upon providing
the Company with written notice, such Oxford affiliate and any subsequent Holder
may transfer all or part of this Warrant or the Shares issued upon exercise of
this Warrant (or the securities issued upon conversion of the Shares, if any) to
any transferee, provided, however, in connection with any such transfer, such
Oxford affiliate or any subsequent Holder will give the Company notice of the
portion of the Warrant and/or Shares (and/or securities issued upon conversion
of the Shares, if any) being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent Holder shall agree in writing with the
Company to be bound by all of the terms and conditions of this Warrant.
Notwithstanding any contrary provision herein, at all times prior to the IPO,
Holder may not, without the Company’s prior written consent, transfer this
Warrant or any portion hereof, or any Shares issued upon any exercise hereof, or
any shares or other securities issued upon any conversion of any Shares issued
upon any exercise hereof, to any person or entity who directly competes with the
Company, except in connection with an Acquisition of the Company by such a
direct competitor.

5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:



--------------------------------------------------------------------------------

Oxford Finance LLC

Attn: Mr. John Henderson, Vice President and General Counsel

133 North Fairfax Street

Alexandria, VA 22314

Facsimile: 703-519-5225

Email address: jhenderson@oxfordfinance.com

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

TransEnterix, Inc.

Attn: Vice President, Finance

635 Davis Drive, Suite 300

Morrisville, NC 27560

Telephone: (919) 765-8433

Facsimile: (919) 765-8459

Email: jjamiolkowski@transenterix.com

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

Attn: Philip Oettinger

650 Page Mill Road

Palo Alto, CA 94304

Telephone: 650-493-9300

Facsimile: 650-493-6811

Email: poettinger@wsgr.com

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.



--------------------------------------------------------------------------------

5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with (i) to the extent applicable, the Delaware General Corporation Law, and
(ii) otherwise, the internal domestic laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.11 Business Days. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Oxford is closed.

[Remainder of page left blank intentionally]

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY” TRANSENTERIX, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope  
(Print) Title:   Chief Executive Officer

 

“HOLDER” OXFORD FINANCE LLC By:   /s/ John G. Henderson Name:   John G.
Henderson   (Print) Title:   Vice President and General Counsel



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. The undersigned Holder hereby exercises its right to purchase
                    shares of the Common/Series             Preferred [circle
one] Stock of                     (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

  ¨ check in the amount of $                    payable to order of the Company
enclosed herewith

 

  ¨ Wire transfer of immediately available funds to the Company’s account

 

  ¨ Cashless Exercise pursuant to Section 1.2 of the Warrant

 

  ¨ Other [Describe]                                          
                                                                    

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

 

 

   

Holder’s Name

   

 

   

 

   

(Address)

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

HOLDER:

                                                                   
                                   

By:

   

Name:

   

Title:

   

(Date):

   



--------------------------------------------------------------------------------

APPENDIX 2

FORM OF ASSIGNMENT

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

  Name: [OXFORD TRANSFEREE]    

Address:    

 

 

     

 

   

Tax ID:

 

 

 

that certain Warrant to Purchase Stock issued by [BORROWER] (the “Company”), on
[ISSUE DATE] (the “Warrant”) together with all rights, title and interest
therein.

 

OXFORD FINANCE LLC

By:

   

Name:

   

Title:

   

Date:                                         

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
hereby makes each of the representations and warranties set forth in Article 4
of the Warrant as of the date hereof and agrees to be bound by all provisions of
the Warrant as the Holder thereof.

 

[OXFORD TRANSFEREE]

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE STOCK

Company: TransEnterix, Inc., a Delaware corporation

Number of Shares: As set forth in Paragraph A below

Type/Series of Stock: Series B-1 Convertible Preferred Stock, $0.001 par value
per share

Warrant Price: $0.33 per Share, subject to adjustment as provided herein

Issue Date: January 17, 2012

Expiration Date: January 16, 2022 See also Section 5.1(b).

Credit Facility: This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of even date herewith
among Oxford Finance LLC, Silicon Valley Bank and the Company (as amended and/or
modified and in effect from time to time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant or of any shares issued upon exercise hereof, “Holder”) is entitled to
purchase up to such number of fully paid and non-assessable shares of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”) as determined in Paragraph A below, at the above-stated Warrant
Price, all as set forth above and as adjusted pursuant to Section 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

A. Number of Shares. On and as of the date of each Term Loan (as defined in the
Loan Agreement) made to the Company by Holder or its affiliate under the Loan
Agreement, this Warrant automatically shall become exercisable for such number
of shares of the applicable Class (cumulatively, the “Shares”) as shall equal
(a)(i) 0.04, multiplied by (ii) the amount of such Term Loan made by Holder or
its affiliate, divided by (b) the Warrant Price in effect on and as of such
date, rounded to the nearest whole share and subject to adjustment from time to
time in accordance with the provisions of this Warrant.

SECTION 1. EXERCISE.

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.



--------------------------------------------------------------------------------

1.2 Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

  X = Y(A-B)/A

where:

 

  X = the number of Shares to be issued to the Holder;

 

  Y = the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

  A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

  B = the Warrant Price.

1.3 Fair Market Value. If the Company’s common stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”) and the Class is common stock, the
fair market value of a Share shall be the closing price or last sale price of a
share of common stock reported for the Business Day immediately before the date
on which Holder delivers this Warrant together with its Notice of Exercise to
the Company. If the Company’s common stock is then traded in a Trading Market
and the Class is a series of the Company’s convertible preferred stock, the fair
market value of a Share shall be the closing price or last sale price of a share
of the Company’s common stock reported for the Business Day immediately before
the date on which Holder delivers this Warrant together with its Notice of
Exercise to the Company multiplied by the number of shares of the Company’s
common stock into which a Share is then convertible. If the Company’s common
stock is not traded in a Trading Market, the Board of Directors of the Company
shall determine the fair market value of a Share in its reasonable good faith
judgment.

1.4 Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

1.5 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6 Treatment of Warrant Upon Acquisition of Company.

(c) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving:



--------------------------------------------------------------------------------

(i) the sale, lease, exclusive license, or other disposition of all or
substantially all of the assets of the Company (ii) any merger or consolidation
of the Company into or with another person or entity (other than a merger or
consolidation effected exclusively to change the Company’s domicile), or any
other corporate reorganization, in which the stockholders of the Company in
their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the Company of shares representing at
least a majority of the Company’s then-total outstanding combined voting power.
“Acquisition” shall not include any transaction the primary purpose of which is
a bona fide equity financing of the Company.

(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), either (i) Holder shall exercise this
Warrant pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed
effective immediately prior to and contingent upon the consummation of such
Acquisition or (ii) if Holder elects not to exercise the Warrant, this Warrant
will expire immediately prior to the consummation of such Acquisition.

(c) The Company shall provide Holder with written notice of its request relating
to the Cash/Public Acquisition (together with such reasonable information as
Holder may reasonably require regarding the treatment of this Warrant in
connection with such contemplated Cash/Public Acquisition giving rise to such
notice), which is to be delivered to Holder not less than seven (7) Business
Days prior to the closing of the proposed Cash/Public Acquisition. In the event
the Company does not provide such notice, then if, immediately prior to the
Cash/Public Acquisition, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

(d) Upon the closing of any Acquisition other than a Cash/Public Acquisition as
defined above, the surviving or successor entity shall assume this Warrant and
the obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the Shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such Shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing; and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant.



--------------------------------------------------------------------------------

(e) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) Holder would be able to publicly re-sell, within six
(6) months and one day following the closing of such Acquisition, all of the
issuer’s shares and/or other securities that would be received by Holder in such
Acquisition were Holder to exercise this Warrant in full on or prior to the
closing of such Acquisition.

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in common stock or
other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased. If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3 Conversion of Preferred Stock. If the Class is a class and series of the
Company’s convertible preferred stock, in the event that all outstanding shares
of the Class are converted, automatically or by action of the holders thereof,
into common stock pursuant to the provisions of the Company’s Certificate of
Incorporation, including, without limitation, in connection with the Company’s
initial, underwritten offering and sale of its shares to the public pursuant to
an effective registration statement under the Act (“IPO”), then from and after
the date on which all outstanding shares of the Class have been so converted,
this Warrant shall be exercisable for such number of shares of common stock into
which the Shares would have been converted had the Shares been outstanding on
the date of such conversion, and the Warrant Price shall equal the Warrant Price
in effect as of immediately prior to such conversion divided by the number of
shares of common stock into which one Share would have been converted, all
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.



--------------------------------------------------------------------------------

2.4 Adjustments for Diluting Issuances. Without duplication of any adjustment
otherwise provided for in this Section 2, the number of shares of common stock
issuable upon conversion of the Shares shall be subject to anti-dilution
adjustment from time to time in the manner set forth in the Company’s
Certificate of Incorporation as if the Shares were issued and outstanding on and
as of the date of any such required adjustment.

2.5 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

2.6 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

(a) The initial Warrant Price first set forth above is not greater than the
price per share at which shares of the Class were last sold and issued prior to
the Issue Date hereof in an arms-length transaction in which at least $500,000
of such shares were sold.

(b) All Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.

(c) The Company’s capitalization table attached hereto as Schedule 1 is true and
complete, in all material respects, as of the Issue Date.

3.2 Notice of Certain Events. If the Company proposes at any time to:

(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;



--------------------------------------------------------------------------------

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;

(d) effect an Acquisition or to liquidate, dissolve or wind up; or

(e) effect an IPO;

then, in connection with each such event, the Company shall give Holder:

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any;

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled to exchange their shares for the securities or other property
deliverable upon the occurrence of such event); and

(3) with respect to the IPO, at least seven (7) Business Days prior written
notice of the date on which the Company proposes to file its registration
statement in connection therewith.

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

4.2 Disclosure of Information. Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities. Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.



--------------------------------------------------------------------------------

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.

4.6 Market Stand-off Agreement. The Holder agrees that the Shares shall be
subject to the Market Standoff provisions in Section 1.12 of the Company’s
Investor Rights Agreement dated November 30, 2011, as amended and in effect from
time to time.

4.7 No Rights as a Stockholder. Without limiting any provision of this Warrant,
Holder agrees that it will not have any rights as a stockholder of the Company
until the exercise of this Warrant.

SECTION 5. MISCELLANEOUS.

5.1 Term; Automatic Cashless Exercise Upon Expiration.

(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Eastern time, on the Expiration Date and shall be void thereafter.

(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.



--------------------------------------------------------------------------------

5.2 Legends. Each certificate evidencing Shares (and each certificate evidencing
securities issued upon conversion of any Shares, if any) shall be imprinted with
a legend in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SILICON VALLEY BANK DATED JANUARY 17, 2012, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD OF UP
TO 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY. SUCH LOCK-UP
PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act. Additionally,
the Company shall also not require an opinion of counsel if there is no material
question as to the availability of Rule 144 promulgated under the Act.

5.4 Transfer Procedure. After receipt by Silicon Valley Bank of the executed
Warrant, Silicon Valley Bank will transfer all of this Warrant to its parent
company, SVB Financial Group. By its acceptance of this Warrant, SVB Financial
Group hereby makes to the Company each of the representations and warranties set
forth in Section 4 hereof and agrees to be bound by all of the terms and
conditions of this Warrant as if the original Holder hereof. Subject to the
provisions of Section 5.3 and upon providing the Company with written notice,
SVB Financial Group and any subsequent Holder may transfer all or part of this
Warrant or the Shares issued upon exercise of this Warrant (or the securities
issued upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, SVB Financial Group or any
subsequent Holder will give the Company notice of the portion of the Warrant
and/or Shares (and/or securities issued upon conversion of the Shares, if any)
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the



--------------------------------------------------------------------------------

transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee other than SVB Financial Group shall agree in writing with
the Company to be bound by all of the terms and conditions of this Warrant.
Notwithstanding any contrary provision herein, at all times prior to the IPO,
Holder may not, without the Company’s prior written consent, transfer this
Warrant or any portion hereof, or any Shares issued upon any exercise hereof, or
any shares or other securities issued upon any conversion of any Shares issued
upon any exercise hereof, to any person or entity who directly competes with the
Company, except in connection with an Acquisition of the Company by such a
direct competitor.

5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

SVB Financial Group

Attn: Treasury Department

3003 Tasman Drive, HA 200

Santa Clara, CA 95054

Telephone: 408-654-7400

Facsimile: 408-496-2405

Email address: warradmi@svb.com

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

TransEnterix, Inc.

Attn: Vice President, Finance

635 Davis Drive, Suite 300

Morrisville, NC 27560

Telephone: (919) 765-8433

Facsimile: (919) 765-8459

Email: jjamiolkowski@transenterix.com

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

Attn: Philip Oettinger

650 Page Mill Road

Palo Alto, CA 94304

Telephone: 650-493-9300

Facsimile: 650-493-6811

Email: poettinger@wsgr.com



--------------------------------------------------------------------------------

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.

5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with (i) to the extent applicable, the Delaware General Corporation Law, and
(ii) otherwise, the internal domestic laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.11 Business Days. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Oxford is closed.

[Remainder of page left blank intentionally]

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY” TRANSENTERIX, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope  
(Print) Title:   Chief Executive Officer

 

“HOLDER” SILICON VALLEY BANK By:   /s/ Patrick Scheper Name:   Patrick Scheper  
(Print) Title:   Vice President



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. The undersigned Holder hereby exercises its right to purchase
            shares of the Common/Series             Preferred [circle one] Stock
of             (the “Company”) in accordance with the attached Warrant To
Purchase Stock, and tenders payment of the aggregate Warrant Price for such
shares as follows:

 

  ¨ check in the amount of $            payable to order of the Company enclosed
herewith

 

  ¨ Wire transfer of immediately available funds to the Company’s account

 

  ¨ Cashless Exercise pursuant to Section 1.2 of the Warrant

 

  ¨ Other [Describe]                                          
                                                                          

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

 

 

   

Holder’s Name

   

 

   

 

   

(Address)

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

HOLDER:

                                                                   
                                     

By:

   

Name:

   

Title:

   

(Date):

   



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term A Loan)

 

$2,000,000.00    Dated: September 3, 2013

FOR VALUE RECEIVED, the undersigned, (i) TRANSENTERIX, INC., a Delaware
corporation with offices located at 635 Davis Drive, Suite 300, Morrisville,
North Carolina 27560 (“TransEnterix”), (ii) SAFESTITCH MEDICAL, INC., a Delaware
corporation with offices located at 4400 Biscayne Boulevard, Suite 570, Miami,
Florida 33137 (“Medical”), and (iii) SAFESTITCH LLC, a Virginia limited
liability company with offices located at 4400 Biscayne Boulevard, Suite 570,
Miami, Florida 33137 (“LLC”; TransEnterix, Medical, and LLC are referred to
herein, individually and collectively, jointly and severally, as “Borrower”)
HEREBY PROMISES TO PAY to the order of SILICON VALLEY BANK (“Lender”) the
principal amount of Two Million Dollars ($2,000,000.00) or such lesser amount as
shall equal the outstanding principal balance of the Term A Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term A Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement by and among Borrower, SILICON VALLEY BANK, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term A Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of



--------------------------------------------------------------------------------

this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

TRANSENTERIX, INC.

By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President and Chief
Executive Officer

 

SAFESTITCH MEDICAL, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:  
President and Chief Executive Officer

 

SAFESTITCH LLC By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President
and Chief Executive Officer

 

[Signature page to Promissory Note (Term A Loan) – Silicon Valley Bank]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term B Loan)

 

$3,000,000.00    Dated: September 3, 2013

FOR VALUE RECEIVED, the undersigned, (i) TRANSENTERIX, INC., a Delaware
corporation with offices located at 635 Davis Drive, Suite 300, Morrisville,
North Carolina 27560 (“TransEnterix”), (ii) SAFESTITCH MEDICAL, INC., a Delaware
corporation with offices located at 4400 Biscayne Boulevard, Suite 570, Miami,
Florida 33137 (“Medical”), and (iii) SAFESTITCH LLC, a Virginia limited
liability company with offices located at 4400 Biscayne Boulevard, Suite 570,
Miami, Florida 33137 (“LLC”; TransEnterix, Medical, and LLC are referred to
herein, individually and collectively, jointly and severally, as “Borrower”)
HEREBY PROMISES TO PAY to the order of SILICON VALLEY BANK (“Lender”) the
principal amount of Three Million Dollars ($3,000,000.00) or such lesser amount
as shall equal the outstanding principal balance of the Term B Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term B Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement by and among Borrower, SILICON VALLEY BANK, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term B Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term B Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

TRANSENTERIX, INC.

By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President and Chief
Executive Officer

 

SAFESTITCH MEDICAL, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:  
President and Chief Executive Officer

 

SAFESTITCH LLC By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President
and Chief Executive Officer

 

[Signature page to Promissory Note (Term B Loan) – Silicon Valley Bank]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term A Loan)

 

$2,000,000.00    Dated: September 3, 2013

FOR VALUE RECEIVED, the undersigned, (i) TRANSENTERIX, INC., a Delaware
corporation with offices located at 635 Davis Drive, Suite 300, Morrisville,
North Carolina 27560 (“TransEnterix”), (ii) SAFESTITCH MEDICAL, INC., a Delaware
corporation with offices located at 4400 Biscayne Boulevard, Suite 570, Miami,
Florida 33137 (“Medical”), and (iii) SAFESTITCH LLC, a Virginia limited
liability company with offices located at 4400 Biscayne Boulevard, Suite 570,
Miami, Florida 33137 (“LLC”; TransEnterix, Medical, and LLC are referred to
herein, individually and collectively, jointly and severally, as “Borrower”)
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the
principal amount of Two Million Dollars ($2,000,000.00) or such lesser amount as
shall equal the outstanding principal balance of the Term A Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term A Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement by and among Borrower, SILICON VALLEY BANK, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term A Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

TRANSENTERIX, INC.

By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President and Chief
Executive Officer

 

SAFESTITCH MEDICAL, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:  
President and Chief Executive Officer

 

SAFESTITCH LLC By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President
and Chief Executive Officer

 

[Signature page to Promissory Note (Term A Loan) – Oxford Finance]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term B Loan)

 

$3,000,000.00    Dated: September 3, 2013

FOR VALUE RECEIVED, the undersigned, (i) TRANSENTERIX, INC., a Delaware
corporation with offices located at 635 Davis Drive, Suite 300, Morrisville,
North Carolina 27560 (“TransEnterix”), (ii) SAFESTITCH MEDICAL, INC., a Delaware
corporation with offices located at 4400 Biscayne Boulevard, Suite 570, Miami,
Florida 33137 (“Medical”), and (iii) SAFESTITCH LLC, a Virginia limited
liability company with offices located at 4400 Biscayne Boulevard, Suite 570,
Miami, Florida 33137 (“LLC”; TransEnterix, Medical, and LLC are referred to
herein, individually and collectively, jointly and severally, as “Borrower”)
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the
principal amount of Three Million Dollars ($3,000,000.00) or such lesser amount
as shall equal the outstanding principal balance of the Term B Loan made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Term B Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement by and among Borrower, SILICON VALLEY BANK, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term B Loan is made to Borrower under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term B Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of



--------------------------------------------------------------------------------

this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

TRANSENTERIX, INC.

By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President and Chief
Executive Officer

 

SAFESTITCH MEDICAL, INC. By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:  
President and Chief Executive Officer

 

SAFESTITCH LLC By:   /s/ Todd M. Pope Name:   Todd M. Pope Title:   President
and Chief Executive Officer

 

[Signature page to Promissory Note (Term B Loan) – Oxford Finance]